CONTRATO DE PARTICIPACION EN LA PRODUCCION
ENTRE
LA REPUBLICA DE GUINEA ECUATORIAL
Y
“ATLAS PETROLEUM INTERNATIONAL LIMITED”
Y

“OSBORNE RESOURCES LIMITED”

PARA LOS BLOQUES D15 DEL OFF-SHORE no

ce

SUMARIO

SECCION Pagina
1 ALCANCE Y DEFINICIONES ..cooooocooooomoooooooooo. 5
TI FASE DE EXPLORACION Y DEVOLUCION DE AREAS ....+...14
III OBLIGACIONES DE TRABAJOS DE EXPLORACION ....+....17

IV PREPARACION Y APROBACION DE PROGRAMAS DE

TRABAJO ANUAL  ...... rarorrccocaracocosoos ..... 23
v EVALUACION DE UN DESCUBRIMIENTO, DESARROLLO Y

PERIODO DE EXPLOTACION....... Sonoran noo. ..... 25
vI DERECHOS Y OBLIGACIONES DEL CONTRATISTA

CONCERNIENTE A LA REALIZACION DE LAS

OPERACIONES PETROLERAS —..oooooooooooooo.. e...... .32

VII RECUPERACION DE LOS GASTOS PETROLEROS,
PARTICIPACION EN LA PRODUCCION Y DISTRIBUCION

DE LA PRODUCCION ccoccooocccocnoonoommoooo»o so.on.. 48
VIIT IMPUESTOS c.ccococcoooo..- eoooocoomaoooos. noo... +. 52
TX VALUACION DEL PETROLEO CRUDO +.......+.. r.osonnso 52
Xx PRIMAS Y ARRENDAMIENTOS DE SUPERFICIE ......... 55
XI OBLIGACION DE SUMINISTRAR PETROLEO CRUDO

AL MERCADO NACIONAL .ccocooooo.oooo.. eo onooo... .. 58
XII GAS NATURAL +..ocooooooooo.o.o coronar rononooo.. .. 59
XITI REGIMEN ADUANERO, Y DOCUMENTOS DE

IMPORTACIONES Y EXPORTACIONES .....+..- OS
XIV DIVISAS EXTRANJERAS ....+....+ rarornoranoooos ONCE)
xv LIBROS, CUENTAS AUDITORIAS Y PAGOS +...coo.oo.o.o.. . 71

XVI TRASPASOS, CESIONES, CAMBIOS DEL CONTROL
Y DEL OPERADOR ..ccooooooooo... ooo... romnanaco. 7
XVII

XVIII

XIX

XX

XXI

XXII

XXIII

XXIV

XXIV

ANEXO

ANEXO

ANEXO

ANEXO

INDEMNIZACION, RESPONSABILIDAD CIVIL

Y SEGUROS ..ocoomoccncocroccnooccccncccninaccnno..

TITULO DE PROPIEDAD DE LOS EQUIPOS ...

TERMINACION, RESCISION Y CANCELACION
CONTRATO c.occocococonomoccoccoccoronon..

LEY APLICABLE Y ESTABILIDAD
DE CONDICIONES cocoooooooooooommoo ooo

FUERZA MAYOR cotocoooooommomooooo coso
ARBITRAJE .+..oooooo ooo o.»o»o eoooooono.a

CONDICIONES PARA LA APLICACION DEL
CONTRATO Y NOTIFICACIONES +.......

TEXTO ooooooonocoocococnonconcoconco.s

FECHA DE VIGENCIA. ..coooooomommomooo”.

A AREA DE CONTRATO
B MAPA DEL AREA DE CONTRATO

jo! PROCEDIMIENTO DE CONTABILIDAD

D GARANTIA BANCARIA US
5

DEL

76

76

78
CONTRATO DE PARTICIPACION EN LA PRODUCCION DE
HIDROCARBUROS

ENTRE

La REPUBLICA DE GUINEA ECUATORIAL (de aquí: en adelante se hará
referencia como el ESTADO), representada a efectos de este
Contrato por el MINISTERIO DE MINAS Y ENERGIA de la REPUBLICA DE
GUINEA ECUATORIAL (de aquí en adelante se hará referencia como
el “MINISTERIO”,

y el Consorcio formado por un lado por “ATLAS PETROLEUM
INTERNATIONAL LIMITED”, una sociedad con domicilio legal en
Victoria Island, Lagos (Nigeria), representado a efectos de este
Contrato por su Presidente del Consejo Directivo, Sr. PRINCE
ARTHUR 1. EZE, y por otro lado “OSBORNE RESOURCES LIMITED”, una
sociedad con domicilio legal en 104 B Saffrey Square, Bay Street,
Nassau-BAHAMAS, representada a efectos de este Contrato por G. O.
SIMONIAN, de aquí en adelante se hará referencia a ambas como el

“CONTRATISTA”,.

El Estado y el Contratista se denominan individualmente como

“Parte” y colectivamente como “Partes”.
CONSIDERANDO,

QUE la totalidad de los Hidrocarburos que se encuentren en el
Territorio de la República de Guinea Ecuatorial, incluyendo sus
tierras sumergidas constituyen recursos nacionales propiedad de

la República de Guinea Ecuatorial(

US
QUE el ESTADO desea fomentar el desarrollo de yacimientos de
Hidrocarburos dentro y a través del Area de Contrato y el
CONTRATISTA desea asociarse con el ESTADO para propiciar la
aceleración de la exploración y el desarrollo de los recursos

potenciales dentro del Area de Contrato;

QUE el CONTRATISTA declara poseer los recursos económicos, la
competencia técnica y la pericia profesional necesarios para
llevar a cabo las Operaciones Petroléras que se describen más

adelante;

= QUE de conformidad con lo dispuesto en el Decreto Ley N 7/1981 de
fecha 16 de Junio, referente a Hidrocarburos, y el Reglamento de
Operaciones Petroléras, los cuales permiten la celebración de

convenios entre el ESTADO e inversionistas extranjeros mediante

Contrato de Participación en la Producción, bajo el sistema de
contratación directa en areas reservadas en condiciones
favorables; o bajo licitación pública internacional en areas que

no sean reservas del Estado.
E POR CONSIGUIENTE, en virtud de los compromisos y los convenios
mutuos expresados en el presente, las Partes acuerdan lo

siguiente:

SECCION I
ALCANCE Y DEFINICIONES

! 1.1 ALCANCE

Este Contrato es un Contrato de Participación en la
Producción para los bloques D15. De acuerdo con Ny

A

5
disposiciones aquí previstas, el MINISTERIO es responsable
de la supervisión de las Operaciones Petroléras contempladas

en este Contrato.
EL CONTRATISTA deberá:

(a) Responsabilizarse ante el ESTADO por la ejecución de
las Operaciones Petroleras de acuerdo con las
disposiciones de este Contrato, y por medio del
presente, se nombra y se designa al CONTRATISTA como la
empresa encargada de llevar a cabo las Operaciones
Petroleras en el Area de Contrato durante la vigencia

del mismo;

(b) Suministrar la totalidad del capital, maquinaria,
equipo, tecnología y personal necesarios para la

ejecución de las Operaciones Petroleras;

(c) Efectuar a su cargo y riesgo, todas las inversiones y
obligaciones contractuales y, por consiguiente, tener
un interés económico en el pronto desarrollo de los
yacimientos de Hidrocarburos en el Area de Contrato.
Tales Gastos de Operaciones Petroleras serán

recuperables según lo dispuesto en este Contrato.

Durante la vigencia de este Contrato, toda la producción
alcanzada como consecuencia de la ejecución de dichas
Operaciones Petroleras, será compartida entre las Partes
según las disposiciones de la Sección VII de este conrarolN -

ole cien
(b)

(c)

.2 DEFINICIONES

Todos los términos expresados en este Contrato en singular
incluirán el plural y viceversa; estos términos tendrán el
significado que se les atribuye en esta Sección, salvo en
los casos en que, de acuerdo con el contexto, se le atribuya
otro. Los términos que no se definen en este Contrato pero
que estén definidos en la ley de Hidrocarburos y su
Reglamento de Operaciones Petroleras tendrán el significado

recogido en los mismos.

Año Civil_o Año significa un período de doce (12) meses
comenzando el 1 de Enero y terminando el 31 de Diciembre del

mismo año de acuerdo con el Calendario Gregoriano.

Año de Contrato significa un período de doce (12) meses
consecutivos de acuerdo con el Calendario Gregoriano, contados
a partir de la Fecha de Vigencia de este Contrato hasta el

aniversario de dicha Fecha de Vigencia.

Area de Contrato significa el área geográfica del territorio
de la República de Guinea Ecuatorial objeto de este Contrato.
Dicha Area de Contrato está descrita en el Anexo A y
delimitada en el Anexo B adjuntos al presente e incorporados

por este medio al mismo.

Area de Desarrollo y Explotación significa un área dentro del

Area de Contrato que engloba la extensión geográfica de un
Campo Comercial sujeto a un plan de desarrollo y explotación,

como esté determinado en el Punto 6 de la Sección V

(e) Area de Evaluación significa un Area dentro del Area de

Contrato que engloba la extensión geográfica de un

! Descubrimiento sujeto a un Programa de Trabajo de Evaluación y
presupuesto correspondiente, definido según las disposiciones

del Punto 2 de la Sección V.

| E (£) Barril significa una cantidad o unidad de Petróleo Crudo
equivalente a 158.9874 litros (cuarenta y dos (42) galones
USA), a una temperatura de 15.56 grados centígrados (sesenta

(60) grados Fahrenheit), y a una (1) atmósfera de presión.

41... -——

> (9) Campo Comercial__o Campo significa un Descubrimiento de

Hidrocarburos comercialmente producible tras las
consideraciones de todos los datos financieros y de
operaciones pertinentes adquiridos durante la ejecución del
programa de trabajo de evaluación y de otro modo, incluyendo,
sin limitación, las reservas recuperables de Petróleo Crudo o
Gas Natural, los niveles de producción sostenibles y otros
m factores técnicos y económicos relevantes, de conformidad con

la práctica generalmente aceptada por la industria petrolera
? internacional. Un Campo puede consistir en un reservorio de
Hidrocarburos o múltiples reservorios de Hidrocarburos
agrupados o relacionados con una misma estructura geológica
individual o condición estratigráfica. Todos los reservorios

superpuestos y pospuestos a un Campo, constituyen parte de tal

Campo.

? (h) Compañía afiliada o Afiliada de cualquier persona específica

significa cualquier otra persona que directa o indirectamente

controla o esté controlada por O bajo el control normal
directo o indirecto de dicha Persona específica. A los efectos

¡

A de esta definición, el término control cuando se wei
| 8

Gs
(1)

(3)

(k)

(1)

(m)

(n)

respecto a una persona, significa el poder de dirigir,
administrar y dictar la política de dicha Persona, mediante la
propiedad del capital social de dicha persona suficiente para
asegurarse del control mayoritario de los votos en la Junta
General de los Accionistas. Los términos “control” y

“controlados” tienen el sentido correspondiente.

Descubrimiento significa el hallazgo por parte del CONTRATISTA
de Hidrocarburos recuperables en superficie cuya existencia se
desconocía anteriormente y que se pueden medir según los

métodos convencionales de la industria Petrolera.

Divisas Extranjeras significa cualquier divisa aceptable por

las Partes que no sea la de la República de Guinea Ecuatorial.
Dólar significa dólar de los Estados Unidos de América.

Fecha de Vigencia significa la fecha de la ratificación por el
ESTADO del presente Contrato.

Gas Natural significa los Hidrocarburos que, en condiciones
atmosféricas de temperatura y presión, se encuentran en estado
gaseoso, incluyendo el gas mineral húmedo y gas mineral seco,
gas húmedo y gas residual sobrante después del tratamiento de
extracción o separación de los Hidrocarburos líquidos del gas
húmedo, así como gas o gases producidos en asociación con

Hidrocarburos líquidos o gaseosos.

Gastos de Exploración significa los gastos directos de

Operaciones de Exploración, gastos de administración

generales incurridos en relación con la exploración del A:

(o)

(P)

(a)

(1)

(s)

de Contrato. Estos gastos serán determinados conforme al
Procedimiento de Contabilidad que se adjunta al presente como
Anexo C pero se excluirán los gastos realizados en relación
con cualquier Area de otro Contrato; se excluirá asimismo los
gastos realizados en el Area del Contrato a partir de la

declaración de un Descubrimiento Comercial.

Gastos de Desarrollo y Explotación significa los gastos

directos así como los gastos de administración y generales
incurridos en el desarrollo y explotación de un Campo,
excluyendo los gastos de exploración del area objeto de
desarrollo y explotación, todo ello determinado de acuerdo con
el Procedimiento de Contabilidad que se adjunta al presente

como Anexo C.

Gastos de Operaciones Petroleras significa los gastos

directos, de administración y generales incurridos y las
obligaciones asumidas por el CONTRATISTA.en la ejecución de
Operaciones Petroléras bajo este Contrato determinados de
acuerdo con el Procedimiento de Contabilidad que se adjunta al

presente como Anexo C.

Ingresos Brutos significa la suma de todos los ingresos por
ventas, más el valor en equivalente monetario de cualquier
otra disposición de los Hidrocarburos procedentes del Area del

Contrato en cualquier Año Civil.

Impuesto sobre la Renta significa el impuesto que grava la

utilidad neta del CONTRATISTA de acuerdo a la Ley Tributaria
de la República de Guinea Ecuatorial.

Ley de Hidrocarburos significa el Decreto-Ley N2 7/1981 d

10
(t)

(v)

(59)

fecha 16 de Junio referente a hidrocarburos Y sus

correspondientes enmiendas.

Ley Tributaria significa el Decreto Ley n* 1/1986 de fecha 10
de Febrero, por el que se aprueba el Sistema Tributario de la

República de Guinea Ecuatorial y según fuera enmendada.

Libor significa la Tasa de Interés ofrecida por el London
Interbank (London Interbank Offered Rate of Interest) sobre
los depósitos en dólares de seis (6) meses, como se cotizan a
las 11:00 a.m. en Londres, Reino Unido, por el National
Westminster Bank o cualquier otro banco acordado por las
Partes, en el primer día bancario de cada mes en que se debe

el interés.

Nivel Eficiente Máximo significa el nivel máximo de producción

de Hidrocarburos en un Campo que no Cause daños en la
formación y que no provoque una disminución de la presión por
debajo de 90% de la presión inicial, y que esté de acuerdo con
las normas y prácticas de la industria petroléra internacional
y de conformidad con el Punto 4 de la Sección VI de este

Contrato.

Operaciones de Exploración incluyen sin limitación, estudios

geológicos, estudios geofísicos, cartografía aérea, estudios
relativos a la geología del subsuelo, perforaciones de
comprobación estratigráfica, pozos de exploración, de
apreciación y de evaluación, y actividades auxiliares tales
como trabajos de preparación del emplazamiento de perforación,
reconocimientos topográficos y cualquier trabajo relacionado
con los anteriores que se realice en relación con la
exploración de Petróleo Crudo y/o Gas natural.

11
(y)

(z)

(aa)

(ab)

(ac)

Operaciones de Desarrollo y Explotación significa todos los

trabajos excepto operaciones de Exploración, que se efectuen
con el fin de facilitar la extracción, la producción, el
transporte y almacenamiento local de Petroleo Crudo y/o Gas

Natural, el cual es producido como parte de las Operaciones

petroléras.
Persona significa cualquier persona natural, consorcio,

sociedad en participación, asociación, fideicomiso, heredero,
organización gubernamental autónoma o cualquier agencia O

subdivisión de un Gobierno.

Petroleo Crudo significa Hidrocarburos producidos en la cabeza
de pozo, en estado líquido a presión atmosférica incluyendo,
aceite mineral, asfalto y ozokeritas, e Hidrocarburos líquidos
conocidos como condensados y/o gasolina natural obtenidos de
Gas Natural mediante condensación o extracción a través de

unidades de separación en el Campo.

Pozo significa cualquier apertura en el suelo o en el lecho
marino, realizado mediante perforación O taladro, o de
cualquier otra forma, con el propósito de descubrir y/o
explorar Petróleo Crudo o Gas Natural, o para inyectar
cualquier fluído en un depósito subterráneo que no se trate de
un hoyo sísmico o un sondeo de ensayo estructural O

estratigráfico.

Pozo de Exploración significa todo pozo que no es de

desarrollo, ni de evaluación, ni de inyección de fluidos, ni
de apreciación, su único objeto es averiguar la existencia IN,

12

(ad)

(ae)

(af)

(ag)

(ah)

Hidrocarburos o hacer los estudios necesarios de todos los
elementos que conduzcan al descubrimiento de los

Hidrocarburos.

Pozo de Apreciación significa todo pozo perforado con el
objetivo de permitir un mejor conocimiento de las

características de un reservorio.

Pozo de Desarrollo significa todo pozo perforado con la
finalidad de producir Hidrocarburos o ayudar a la recuperación

de éstos.

Pozo de Evaluación significa un pozo que se perfora después de
un descubrimiento de Hidrocarburos, con el fin de delimitar y
ubicar el reservorio, así como estimar la cantidad de

Hidrocarburos recuperables.

Programa Anual de Trabajo significa un informe detallado de

las Operaciones Petroleras que deberán realizarse en el Area
de Contrato durante un Año Civil según se establece en la

Sección IV.

Precio Corriente del Mercado Internacional significa: el

precio que le permite al Petróleo Crudo, en los lugares de
tratamiento o de consumo, alcanzar un precio competitivo
equivalente al de Petróleos Crudos de la misma calidad, que
provienen de Otras regiones y que son entregados bajo
condiciones comerciales similares, incluyendo tanto las

cantidades como el destino y el uso de dichos Petróleos

Crudos, teniendo en cuenta las condiciones del mercado y las

clases de contratos (Ny .
ÉST__

13
(ai)

(aj)

(ak)

(al)

(am)

(an)

Presupuesto Anual significa la estimación de los gastos de

todas las partidas incluídas en un Programa Anual de Trabajo.

Punto de Entrega significa el punto FOB de cargamento de
Hidrocarburos en el terminal de exportación o en otro punto

convenido por las Partes.

Regalías significa para cada Campo, un derecho del ESTADO
sobre el Petróleo Crudo y Gas Natural producidos, conservados,
o vendidos y no utilizados en modo. alguno en las Operaciones
Petroleras, en porcentajes calculados en funcion de la tasa de

producción diaria.

Reglamento de Operaciones Petroleras significa el reglamento

de aplicación de la Ley de Hidrocarburos.

Semestre significa un período de seis (6) meses consecutivos
empezando el 1 de Enero y el 1 de Julio, y finalizando el 30

de Junio y 31 de Diciembre respectívamente de cada año civil.

Trimestre significa un período de tres (3) meses consecutivos
comenzando el 1 de Enero, el 1 de Abril, el 1 de Julio, o el 1
de Octubre, y finalizando el 31 de Marzo, el 30 de Junio, el

30 de Septiembre o el 31 de Diciembre, respectivamente de cada

año sm
Sa
11

SECCION II
FASE DE EXPLORACION Y DEVOLUCION DE AREAS

2.1 A partir de la Fecha de Vigencia, el CONTRATISTA queda
autorizado a llevar a cabo Operaciones de Exploración durante
un período inicial de exploración de CINCO (5) Años, dividido
en dos (2) sub-períodos de tres (3) y dos (2) años

respectívamente.

2.2 Cuando el CONTRATISTA haya cumplido con sus obligaciones de
trabajo de exploración estipuladas en la Seccion 111 en lo que
respecta la fase de exploración en curso, el CONTRATISTA
tendrá derecho a dos (2) extensiones del período inicial de

exploración con duraciones respectivas de UN (1) Año cada una.

Para pasar del primer sub-periodo al segundo sub-período del
Periodo de Exploracion Inicial y para Cada extension el
CONTRATISTA deberá solicitarlo al MINISTERIO por lo menos con
dos (2) meses de antelación a la expiración del sub-período de
exploración en cuestion o a la expiración del período de
extension en curso. La renovación se acordará por orden
escrita del MINISTERIO.

2.3 Si, después del vencimiento del segundo período de extensión
de la fase de exploración estipulado en el Punto 2 de la
presente Sección, un programa de trabajo de evaluación sobre
un Descubrimiento tal y como está estipulado en el Sección V
del presente Contrato esté en curso, el CONTRATISTA obtendrá
una extensión adicional, (a condición de que haya cumplido con
todas sus obligaciones de trabajos de exploración de dicho
periodo estipuladas en la sección I11). Si lo solicita para Sn

área de evaluación relacionada a dicho Descubrimiento, 1

15 Cs

prórroga de la fase de exploración para la conclusión de los

trabajos de evaluación, no podrá exceder de SEIS (6) meses.

En este caso, el CONTRATISTA solicitará del MINISTERIO dicha
prórroga a más tardar con dos (2) meses de anticipación, antes

del vencimiento del segundo período de extensión.

Si el CONTRATISTA no decide extender el período inicial de
exploración de acuerdo con el Punto 2 de la presente sección
o, si durante las extensiones del período inicial de
exploración el CONTRATISTA no encuentra un descubrimiento

comercial, este CONTRATO terminará automáticamente.

El CONTRATISTA estará obligado a devolver al Estado por lo
menos cuarenta por ciento (40%) de la superficie inicial del
Area de Contrato al final del período inicial de exploración y
el veinticinco por ciento (25%) del área restante al final de

Cada período de extensión.
Con relación al Punto 4 de la Sección I1 anterior:

(a) La superficie a ser devuelta conforme al punto anterior
se deducirá de la totalidad del Area de Contrato

restante.

(b) El CONTRATISTA, de acuerdo a las consideraciones técnicas
generalmente aceptadas en la industria petrolera,
determinará la situación geográfica tanto del Area que
desea conservar como la de renuncia. La superficie a
renunciar tendrá una forma geométrica simple, orientada
del Norte al Sur y del Este al Oeste O por linderos

naturales

2.7

(c) La solicitud de renovación estará acompañada de un mapa
donde figurará el Area de Contrato conservada por el
CONTRATISTA y un informe que precisa los trabajos
realizados en el área a devolver así como los resultados

obtenidos desde la Fecha de Vigencia.

El CONTRATISTA podrá, en cualquier momento, notificar al
MINISTERIO con por lo menos tres (3) meses de anticipación su
intención de abandonar sus derechos sobre una parte del Area

de Contrato.

En ningún caso la renuncia voluntaria durante cualquier
período de exploración tendrá por efecto reducir las
obligaciones de trabajos de exploración previstas en la
Sección II1 por dicho período de exploración ni reducir el

monto correspondiente a la garantía.

Al vencimiento del segundo período de extensión de la fase de
exploración estipulado en el Punto 2 de la presente Sección,
incluyendo la extensión adicional prevista en el punto 3 de la
Sección 11, si fuera el caso, el CONTRATISTA se verá obligado
a devolver el resto del Area de Contrato a excepción de las

superficies designadas como Areas de Desarrollo y Explotación.

Ninguna de las renuncias realizadas en virtud del punto 4 de
la presente Sección II, eximirá al CONTRATISTA de la
obligación de efectuar los pagos pendientes por concepto de
arrendamiento de superficie, o por los pagos pendientes y
comprometidos como resultado de las Operaciones Petroléras

llevadas a cabo hasta la fecha de la renuncid.

Gr?

17 A
dl

SECCION III
OBLIGACIONES DE TRABAJOS DE EXPLORACION

Durante el período inicial de exploración de CINCO (5) Años de
Contrato estipulados en el Punto 1 de la Sección 11, el
CONTRATISTA se compromete a efectuar el siguiente programa de

trabajo y gastos mínimos:

OS Durante el primer sub-periodo de tres (3) años el

Contratista llevará a cabo:

(a) Compra de todos los datos geológicos y  geofísicos
existentes del area de Contrato y su procesamiento,
interpretacion, reprocesamiento y reinterpretacion de los

mismos.

(b) Adquisición de  apróximadamente mil (1.000) kilometros
cuadrados de lineas sismicas 2D y la evaluación,
integración y mapeo de todos los datos sismicos

relacionados con el area de Contrato;

(c) y/o realizar unos gastos mínimos de UN (1) Millon de
Dolares de los Estados Unidos de America para este sub-
período.

Ig Durante el segundo sub-período de exploración de dos

(2) años, el Contratista  perforará al menos un pozo

exploratorio de una profundidad mínima de tres mil (3.000)

metros de profundidad debajo del Kelly Bushing o realizar un

total de gastos mínimos de CINCO MILLONES (5.000.000) de

Dolares de os Estados Unidos de America para este segundo

sub-período

18
SECCION III
OBLIGACIONES DE TRABAJOS DE EXPLORACION

Durante el período inicial de exploración de CINCO (5) Años de
Contrato estipulados en el Punto 1 de la Sección II, el
CONTRATISTA se compromete a efectuar el siguiente programa de

trabajo y gastos mínimos:

iS Durante el primer sub-periodo de tres (3) años el

Contratista llevará a cabo:

(a) Compra de todos los datos geológicos y  geofísicos
existentes del area de Contrato y su procesamiento,
interpretacion, reprocesamiento y reinterpretacion de los

mismos.

(b) Adquisición de apróximadamente mil (1.000) kilometros
cuadrados de lineas sismicas 2D y la evaluación,
integración y Mapeo de todos los datos sismicos

relacionados con el area de Contrato;

(c) y/o realizar unos gastos mínimos de UN (1) Millon de
Dolares de los Estados Unidos de America para este sub-
período.

T11.- Durante el segundo sub-período de exploración de dos

(2) años, el Contratista perforará al menos un pozo

exploratorio de una profundidad mínima de tres mil (3.000)

metros de profundidad debajo del Kelly Bushing o realizar un

total de gastos mínimos de CINCO MILLONES (5.000.000) de

Dolares de los Estados Unigdgs de America para este segundo

sub-período

18
3.2 Durante el primer período de extensión de la fase de
exploración, estipulado en el punto 2 de la Sección 11 de este
Contrato, el CONTRATISTA estará obligado a perforar UN (1)
pozo, sea de exploración, de evaluación o de apreciación, oO
realizar unos gastos minimos de de CINCO MILLONES (5.000.000)
de Dolares de los Estados Unidos.

3.3 Durante el segundo período de extensión de la fase de
exploración, estipulado en el punto 2 de la Sección 11 de este
Contrato, el CONTRATISTA estará obligado a perforar por lo
menos UN (1) pozo sea de exploración, de evaluación o de
apreciación, oO realizar unos gastos minimos de de CINCO
MILLONES (5.000.000) de Dolares de los Estados Unidos.

3.4 Los pozos estipulados más arriba serán perforados hasta la
profundidad necesaria que permita atravesar los objetivos
definidos por estudios previos y por la misma perforación, o
hasta una profundidad menor si el Ministerio lo autoriza o si
la interrupción de la perforación está justificada por una de
las razones siguientes, conforme a las buenas prácticas de la

industria petrolera internacional:

(a) Cuando el basamento se alcanza a una profundidad mínima

que la profundidad menor contractual estipulada;

(b) Cuando continuar las operaciones de perforación resulta
evidentemente peligroso por razones de presión anormal en
la formación, en cuyo caso las partes definirán un nuevo

emplazamiento del pozo en cuestiónj

(c) Cuando se interponen formaciones rocosas hasta el extremo
de que las operaciones de perforación con los materiales

apropiados son impracticables; o

(d) Cuando estén penetrando zonas petrolíferas que obligan a
la instalación de tubería de revestimiento protectoras
que excluyen la posibilidad de alcanzar la profundidad

mínima contractual.

En todos los casos mencionados, el CONTRATISTA, antes de
interrumpir los trabajos de perforación, deberá obtener el
acuerdo del MINISTERIO dentro de un plazo máximo de dos (2)
días laborales contados a partir de la fecha de recepción de
la solicitud, el cual no será denegado sin motivo justificado.
Como consecuencia de este acuerdo, el pozo en cuestión se

considerará haber alcanzado la profundidad mínima contractual.

Si durante el período inicial de la fase de exploración o
durante el primer período de extensión de la fase de
exploración contemplados en los Puntos 1 y 2 respectivamente
de la Sección II, el CONTRATISTA perforase un número de Pozos
que excedan de las obligaciones mínimas de perforación
prescritas por el período en virtud de los puntos 1 y 2 de la
presente Sección, los pozos suplementarios serán computados en
el período siguiente y serán deducidos de las obligaciones

mínimas de perforación previstas para este período.

Como condición de vigencia de este Contrato, el CONTRATISTA
entregará al Ministerio una garantía bancaria o corporatíva
irrevocable para las obligaciones de trabajos de exploración

mínimas previstas para el período inicial de la fase de

Y

20 Gl

A
11

.11

.12

adiestramiento, formación y de mejoramiento de los
conocimientos de dicho personal al objeto de llegar
progresivamente a una participación más elevada del personal
ecuatoguineano en las Operaciones Petroleras, cuyos gastos
correrán a cargo del Contratista y serán considerados como

Costos de Operaciones Petroleras.

El CONTRATISTA contribuirá igualmente a la formación y el
mejoramiento de las competencias profesionales de los
ecuatoguineanos que no sean personal de la empresa, conforme
al plan establecido de acuerdo con el MINISTERIO al final de
cada Año Civil.

Con este fin, durante la fase de. exploración, el CONTRATISTA
asignará a dicho plan para la formación de los ecuatoguineanos
la suma mínima anual de CIEN MIL (100.000) Dólares de los
Estados Unidos de America. A partir de. la fecha de la primera
declaración de Campo Comercial la suma arriba mencionada será

aumentada según acuerden las Partes.

Las Operaciones Petroleras están bajo la tutela del
MINISTERIO. Los Representantes del MINISTERIO debidamente
nombrados tendrán el derecho, entre otros, de supervisar las
Operaciones Petroleras y podrán a intervalos razonables
inspeccionar las instalaciones, equipos, material, archivos yo
libros de contabilidad concernientes a las Operaciones
Petroleras, a condición de que dicha inspección no tenga por
efecto atrasar la conducción de dichas operaciones. Los gastos
ocasionados por las inspecciones de los libros de contabilidad

fuera del territorio nacijonematorrerán a cargo del Comtratista

y no serán recuperables.

36
=
=

exploración estipulado en el punto 1 de esta Sección III. Esta
garantía bancaria o) corporatíva estará en la forma

especificada en el anexo D del presente Contrato.

Después que se haya depositado la garantía Bancaria se
considerará que el CONTRATISTA va a cumplir sus obligaciones
de trabajos de exploración mínimas previstas en el Punto 1 de
esta Sección. Salvo si el Contrato se cancela por razones de
falta grave a las obligaciones del Contrato, el CONTRATISTA
podrá continuar beneficiándose de las disposiciones de este
Contrato y podrá obtener la extensión del período de
exploración bajo reserva de haber hecho la solicitud según las

formas apropiadas.

El CONTRATISTA proveerá una garantia bancaria aceptable para

el MINISTERIO de la siguiente forma:

a) El CONTRATISTA proveerá una garantía bancaria o)
corporatíva aceptable para el MINISTERIO por el monto de
CINCO MILLONES (5.000.000) de dólares de los Estados
Unidos de America por cada pozo que el CONTRATISTA se
obliga a perforar, y UN MILLON (1.000.000) de dólares de
los Estados Unidos de America por otras operaciones
petroleras que el Contratista se obliga llevar a cabo
durante el primer sub-periodo del Periodo Inicial de

Exploracion.

b) Si el CONTRATISTA decide extender el Período Inicial de
Exploración conforme a lo dispuesto en el Punto 2 de la
Sección 11, entonces el CONTRATISTA en O antes de la
fecha de comienzo de una de las extensiones proveerá una
garantía bancaria O  corporatíva aceptable para

a
He

21
c)

a)

MINISTERIO, correspondiente a Cinco Millones (5.000.000)
de Dólares delos Estados Unidos de America por cada pozo
que el CONTRATISTA se obliga a perforar durante cualquier

período de extension.

Cuando el CONTRATISTA presente cuentas detalladas para un
período determinado desde la última presentación de
cuentas, hasta el fin del mes bajo consideración, las
garantias bancarias pertinentes serán computadas previa
notificación del CONTRATISTA al banco emisor en base al
monto realmente incurrido por el CONTRATISTA de un modo
que refleje el saldo de la obligación de gastos mínimos
del CONTRATISTA requerida en esta Sección. Más aún al
cumplir el CONTRATISTA con cualquier operación específica
incluída en el programa específico previsto en la Sección
IV, el saldo restante en caso de haberlo de la garantía
bancaria proporcionada para la operación  concluída
mediante la notificación del Contratista en consenso con
el MINISTERIO y el banco emisor será automáticamente

reducida a cero; y

si (i) al final del Período Inicial de Exploración, (ii)
al final de cualquier período de extensión, (iii) en la
fecha de terminación de este Contrato, según sea el caso,
el CONTRATISTA, no ha gastado una suma de dinero por lo
menos ¿igual al gasto mínimo total para las Operaciones
Petroleras que se requiere que se gaste en el momento
pertinente en la Sección III, el saldo de la garantía,
correspondiente al gasto mínimo no realizado para
Operaciones Petroleras que este Contrato requería que se
gastara en ese momento, se pagará automáticamente al

ESTADO, salvo cuando el programa de trabajo mínimo como

22

€
está previsto en la Sección IV definido anualmente en
concordancia con la Sección III se haya llevado a cabo

completamente.

SECCION IV
PREPARACION Y APROBACION DE PROGRAMAS
DE TRABAJO ANUAL

4.1 A más tardar cuarenta y cinco (45) días antes del comienzo de

cada Año Civil, o para el primer Año Civil a más tardar dos

Ñ (2) meses después de la Fecha de Vigencia, el CONTRATISTA
i => preparará y someterá al MINISTERIO para su aprobación un
| estado detallado por trimestres del programa de Trabajo Anual,
. así como el Presupuesto Anual correspondiente para el Area de
| Contrato que establecerá las Operaciones Petroleras que el

CONTRATISTA propone ejecutar durante dicho Año Civil.

Cada Programa de Trabajo y Presupuesto de Gastos Anual
4 correspondiente, será clasificado entre las diferentes
Operaciones de exploración y, si hay lugar, también entre las
Operaciones de Evaluación para cada Area de Evaluación y las
y Operaciones de Desarrollo y de Explotación para cada Area de

Desarrollo.

4.2 EL MINISTERIO podrá proponer enmiendas o modificaciones al
Programa de Trabajo y al Presupuesto de Gastos Anual
correspondiente, notificándolo al CONTRATISTA, incluyendo

todas las justificaciones necesarias, dentro de los treinta

(30) días después de la recepción de dicho Programa. En tal
caso, el MINISTERIO y el CONTRATISTA se reunirán lo más pronto
posible a fin de examinar las enmiendas y modificacione

propuestas y establecer de común acuerdo, sobre la base de 1

23 SE “o.

[ 7 obligaciones de trabajo y Gastos asumidos por el CONTRATISTA,

el Programa de Trabajo y Presupuesto Anual correspondiente en
su forma definitiva, conforme a las buenas prácticas de la
industria petrolera internacional. La fecha de aprobación del
| ¡ Programa de Trabajo y Presupuesto de Gastos Anual

correspondiente será la fecha del acuerdo mutuo mencionado.

En caso de que el MINISTERIO no notifique al CONTRATISTA su
deseo de aportar una enmienda o modificación al Programa de
Trabajo y al Presupuesto de Gastos Anual correspondiente en el

plazo de treinta (30) días mencionado, dicho Programa Anual y

a A

Presupuesto será considerado aprobado por el MINISTERIO al

vencimiento del plazo mencionado.

En tal caso, Cada operación prevista en un Programa Anual de

Trabajo será ejecutado por el CONTRATISTA diligentemente.

4.3 El MINISTERIO y el CONTRATISTA reconocen que el resultado
E adquirido a medida que progresa el trabajo o que ciertos
| cambios de circunstancias pueden justificar modificaciones al
Programa Anual de Trabajo. En estas circunstancias y, después
de notificar al MINISTERIO el CONTRATISTA podrá aportar las
modificaciones pertinentes, a condición de que los objetivos
fundamentales del Programa Anual de Trabajo no hayan sido

modificados.

En cualquier caso, el CONTRATISTA no podrá realizar gastos que

sumados en su totalidad excedan del CINCO porciento (5%) del
presupuesto de gastos anuales; de lo contrario tales gastos no

i serán recuperables.

| 4.4 Las Partes reconocen además que, en caso de emergencia (Ny
24 Eur +

mr

11

circunstancias extraordinarias que requieran atencion
inmediata, cualquiera de las partes podrá tomar las medidas
que juzgare procedentes o aconsejables, a fin de proteger sus
intereses y los de sus empleados, y que los gastos
correspondientes incurridos por el CONTRATISTA serán incluidos
en los Gastos de Operaciones Petroleras. Los costos contraídos
por el CONTRATISTA y relacionados con la limpieza de
contaminación oO daños al medio ambiente causados por el
CONTRATISTA no serán incluídos en los Gastos de Operaciones

Petroleras.

SECCION V
EVALUACION DE UN DESCUBRIMIENTO
Y PERIODO DE EXPLOTACION

Si el CONTRATISTA descubre Hidrocarburos en el Area de
Contrato, lo notificará al MINISTERIO. por escrito tan pronto
como sea posible. La notificación comprenderá todo elemento de
información pertinente seleccionado conforme a las buenas
prácticas de la industria petrolera internacional y también
los detalles de todo programa de pruebas de producción que el
CONTRATISTA propone realizar conforme a las buenas prácticas
de la industria petrolera internacional, esto para contribuir
a la evaluación de indicios de Hidrocarburos encontrados

durante las operaciones de perforación.

A los treinta (30) días siguientes a la fecha de suspensión o
el abandono del Pozo de Descubrimiento, el CONTRATISTA
someterá al MINISTERIO un informe en el que indicará toda

información pertinente del Descubrimiento y precisará los

recomendaciones del CONTRATISTA en lo que respecta a

25 AT a

resultados de pruebas de producción y  especificará ña
continuación de las operaciones de evaluación de dicho

Descubrimiento.

Si el CONTRATISTA estima que el Descubrimiento mencionado
merece ser evaluado deberá someter al MINISTERIO
diligentemente un programa de trabajo de .evaluación detallado
y una estimación del Presupuesto correspondiente, dentro de
los seis (6) meses a partir de la fecha en la que el
Descubrimiento haya sido notificado conforme al Punto 1 de o

presente Sección.

El programa de trabajo de evaluación precisará la extensión
estimada de dicho descubrimiento y este área se considerará
Area de Evaluación. El Programa de Trabajo comprenderá toda
operación de sísmica, de perforación, de prueba'de producción,
y de evaluación necesarios para llevar a cabo una evaluación
apropiada del Descubrimiento. El CONTRATISTA asumirá
diligentemente el Trabajo de Evaluación conforme a dicho
Programa, siendo considerado que las disposiciones del Punto 3

de la Sección IV se aplican a dicho Programa.

La duración del Programa de Evaluación no podrá exceder de
veinte (20) meses, al menos que sea convenido de otra manera

por escrito por el MINISTERIO.

En los tres (3) meses siguientes a la presentación del
Programa de Trabajo de Evaluación y, a más tardar treinta (30)
días antes de vencimiento del segundo período de extensión de
la fase de exploración definida en el punto 2 de la Sección
II, incluyendo toda prórroga de la misma conforme a las
disposiciones del Punto 3 de la Sección II, el CONTRATISTA
someterá al MINISTERIO un informe detallado precisando 108 Ay

26 2
las informaciones técnicas y económicas concernientes al
Descubrimiento de Hidrocarburos así evaluado y que confirmará
si, a juicio del CONTRATISTA, dicho Descubrimiento constituye
un Campo Comercial. Dicho informe comprenderá entre otras, las
informaciones que siguen las características geológicas y
petrofísicas del Descubrimiento; una evaluación de la
extensión geofísica del Descubrimiento; los resultados de las
pruebas de producción del contenido de la formación por medio
de la tuberia de perforación y ensayos de producción
realizados; y el estudio económico preliminar concerniente a

la explicación del Descubrimiento.

Para los fines del Punto 3 de la presente Sección, el
CONTRATISTA deberá determinar si el Descubrimiento es un campo
Comercial sobre la base de que ese Descubrimiento puede ser
explotado comercialmente tomando en consideración todos los
datos operacionales y financieros adquiridos durante el
desarrollo del programa de trabajo de evaluación y de otra
manera, incluyendo de manera no limitativa las reservas
recuperables de Petróleo Crudo y Gas Natural, los niveles de
producción duraderos y todo otro factor económico pertinente,
conforme a las buenas prácticas de la industria petrolera

internacional.

Toda cantidad de Hidrocarburos producidos a partir de un
Descubrimiento antes que el mismo fuese declarado Campo
Comercial estará sujeto a las disposiciones de las Secciones
VII, VIII, y IX, al menos que haya sido utilizado para las

necesidades de la Operaciones Petroleras.

Si el CONTRATISTA estima que el Descubrimiento constituye un
Campo Comercial, someterá al MINISTERIO para su aprobación (a

27 !
más tardar cinco (5) meses después de haber sometido el
informe estipulado en el Punto 3 de la presente Sección y a
más tardar treinta (30) dias antes del vencimiento del segundo
período de la fase de exploración definidos en el punto 2 de
la Sección 11, incluyendo toda prorroga de la misma conforme
al Punto 3 de la Sección II, un plan de desarrollo y
explotación que comprenderá los elementos estipulados en el

Articulo 8 del Reglamento de Operaciones Petroleras.

El MINISTERIO podrá proponer enmiendas o modificaciones al
Plan de Desarrollo y Explotación mencionados y también al Area
de Desarrollo solicitado por medio de una notificación al
CONTRATISTA que comprenderá todas las justificaciones
estimadas necesarias, dentro de los noventa (90) días después
de la recepción de dicho Plan. Las disposiciones del punto 2
de la Sección IV se aplican a dicho Plan en lo referente a la

aprobación del mismo.

Cuando los resultados obtenidos durante los trabajos de
desarrollo exigen ciertas modificaciones, el Plan de
Desarrollo y Explotación será modificado utilizando el mismo

proceso para lo que respecta la aprobación inicial del mismo.

Si el CONTRATISTA estima que el Descubrimiento constituye un
Campo Marginal, someterá al MINISTERIO para su estudio a más
tardar cinco (5) meses después de haber sometido el informe
estipulado en el Punto 3 de la presente Sección y a más tardar
treinta (30) dias antes del vencimiento del segundo período de
la fase de exploración definidos en el punto 2 de la Sección
11, incluyendo toda prorroga de la misma conforme al Punto 3
de la Sección 1I, un plan de desarrollo y explotación que

comprenderá los elementos. estipulados en el Articulo 8 del

28
637 '

—H7
Reglamento de Operaciones Petroleras.

Si el Contratista descubre más de un Campo Comercial en el
área de Contrato, cad uno de ellos será objeto de un Area de
Desarrollo y Plan de Desarrollo y explotación separado y un
tratamiento fiscal separado. No hay limite en el número de

Areas de Desarrollo en el Area de Contrato.

Si durante los trabajos realizados después de la aprobación
del Plan de Desarrollo y Explotación aparece que la extensión
geográfica del Campo es más grande que el Area de Desarrollo
designado conforme al punto 6 de la presente Sección, el
MINISTERIO acordará al CONTRATISTA el área suplementario a
condición de que ésta forme parte integrante del Area de
Desarrollo, y a condición de que el CONTRATISTA aporte la

prueba técnica de la existencia de la extensión suplementaria.

Si los límites de un Campo exceden los del Area de Contrato
tal y como existen en un momento dado, el MINISTERIO puede
exigir al CONTRATISTA que explote dicho Campo con el
Contratista del Area adyacente conforme a las disposiciones
del Articulo 8.4 del Reglamento de Operaciones Petroleras, y
de conformidad con las practicas de la industria petroléra

internacional.

Cuando se trate de un area libre, el Ministerio acordara una
ampliacion del Area de Contrato en una superficie que permita
cubrir los limites del Campo siempre y cuando que dicha
ampliacion este de acuerdo con la ley de Hidrocarburos y
refleje las nuevas obligaciones contractuales del Contratista

|

relativas a dicha ampliacion.

29
5.10 El CONTRATISTA empezará los Trabajos de Desarrollo dentro
seis (6) meses a partir de la fecha de aprobación del plan
desarrollo y explotación estipulado en el Punto 6 de
sección VI y asegurará con diligencia el procedimiento

dichas operaciones.

El CONTRATISTA está obligado a realizar los trabajos
desarrollo y explotación conforme a las buenas prácticas de
industria petrolera internacional, y disposiciones

Reglamento de Operaciones Petroleras.

de

de
la

del

5.11 La duración del período de Desarrollo y Explotación durante el

cual el CONTRATISTA está autorizado a explotar un Campo está

fijada en veinticinco (25) años a partir de la fecha

de

aprobación del Plan de Desarrollo y Explotación concerniente a

dicho Campo.

Al vencimiento del Período de Desarrollo y Explotación

estipulado anteriormente, el mismo podrá ser prorrogado por un

período adicional que no podrá exceder de los diez (10) años,

previa aprobación del Ministerio, la cual no será denegada

irrazonablemente, si el CONTRATISTA así lo solicita
escrito al MINISTERIO por lo menos un (1) año antes de

por

su

vencimiento, a condición también de que el CONTRATISTA haya

cumplido sus obligaciones contractuales durante el período

inicial de Desarrollo y Explotación y aportado la prueba

de

que la Explotación Comercial del correspondiente Campo será

posible más allá del período ¡inicial de Desarrollo

Explotación.

Y

5.12 El CONTRATISTA realizará por sus propios medios y riesgos

financieros todas las Operaciones Petroleras útiles

y

necesarias para poner el Campo en explotación conforme Plan

30

(A

1)
5.13

5.14

5.15

de Desarrollo y Explotación tal y como haya sido aprobado.

El CONTRATISTA podrá en todo momento abandonar un Area de
Desarrollo bajo reserva de haber notificado al MINISTERIO con
seis (6) meses de anticipación y a condición de haber cumplido
todas sus obligaciones contractuales en virtud del presente

Contrato.

Toda interrupción de las Operaciones de Producción originada
por el CONTRATISTA que no sean causadas por Fuerza Mayor y que
exceda de los seis (6) meses sin el acuerdo del MINISTERIO,
dará a éste el derecho de cancelar el presente CONTRATO

conforme las disposiciones de la Sección XIX.

Durante el periodo de la fase de exploración, el MINISTERIO
podrá, a condición de notificarle al CONTRATISTA por lo menos
con seis (6) meses de anticipación, exigir al CONTRATISTA que
abandone inmediatamente sin derechos a indemnización todos sus
derechos en el área que comprenda el Descubrimiento,
incluyendo todos sus derechos a los Hidrocarburos que puedan

ser extraídos de dicho Descubrimiento, si el CONTRATISTA:

a) No ha sometido conforme al punto 2 de esta Seccion,. un
programa de trabajo de evaluación por dicho
Descubrimiento en los seis (6) meses posteriores a la
fecha en que dicho Descubrimiento fue notificado al

MINISTERIO; O

b) No ha declarado dicho Descubrimiento como un Campo
Comercial en los DOS (2) años posteriores a la
terminación del programa de trabajos de evaluación

concerniente a dicho Descubrimiento.

31

(y
¡A

El MINISTERIO podrá realizar o asegurar la realización de todo
trabajo de evaluación y desarrollo, de explotación, de
tratamiento, de transporte y de comercialización en lo que
respecta a dicho Descubrimiento, sin indemnización al
CONTRATISTA a condición sin embargo de no provocar perjuicios
al seguimiento de las Operaciones Petroleras por el

CONTRATISTA en la parte del Area de Contrato que conserva.

SECCION VI
DERECHOS Y OBLIGACIONES DEL CONTRATISTA CONCERNIENTE A LA
REALIZACION DE LAS OPERACIONES PETROLERAS

El CONTRATISTA suministrará todos los fondos, necesarios y
asegurará la compra y el alquiler de todo equipo y material
necesario a la realización de las Operaciones Petroleras. Del
mismo modo «suministrará la pericia técnica incluyendo la
utilización de personal extranjero y Nacional necesarios para
la ejecución de los programas de Trabajo Anual. El CONTRATISTA
será responsable de la preparación y la tealización de los
Programas de Trabajo Anual que serán efectuados de manera
apropiada conforme a las buenas prácticas de la industria

petrolera internacional.

Si el CONTRATISTA estuviere integrado por .varias entidades
jurídicas, deberá en los SEIS (6) meses posteriores a la fecha
de vigencia, comunicar al MINISTERIO la existencia de un
Convenio de Operación Conjunta (Joint operating Agreement) que
une y rige el funcionamiento de las entidades que constituyen
el CONTRATISTA precisando el nombre de la entidad nombrada

"Operador", la cual será responsable de la conducción de las

AS

Operaciones Petrolera:
En los Seis (6) meses posteriores a la Fecha de Vigencia, el
CONTRATISTA abrirá una oficina sucursal en la República de
Guinea Ecuatorial y la conservará durante el período de
vigencia de dicho Contrato. Bajo la dirección de dicha oficina
habrá por lo menos un representante con suficiente poder para

tomar decisiones en nombre del CONTRATISTA.

El CONTRATISTA producirá el Petroleo Crudo del Area de
Contrato de tal forma que alcance la Producción el Nivel
Eficiente Máximo. El CONTRATISTA y el MINISTERIO revisarán los
programas de producción antes de comenzar la producción de
cualquier campo y establecerán en este momento, el Nivel
Eficiente Máximo y el Nivel de Producción requerido para el
Gas Natural, y fijarán las fechas en que se volverán a revisar
tales coeficientes y niveles con miras a introducir los

ajustes necesarios.

En el caso del Gas Natural, el nivel de Producción no será
menor de lo requerido para cumplir con los requisitos de

cualquier Contrato de Compra-Venta de Gas Natural.

En el caso de Petróleo Crudo el nivel de Producción no será
menor de aquel necesario para satisfacer cualquier Contrato
vigente para la venta de Petróleo Crudo. En ningún caso el
nivel de Producción será aquel que pudiera dañar los

reservorios.

El CONTRATISTA ofrecerá las condiciones de trabajo aceptables,
vivienda en las instalaciones situadas costa a fuera,
disponibilidad de atención médica y de enfermería para todo
sus empleados o los empleados de los subcontratistas que se

(A 0

33
6.7

6.8

utilizados en el desempeño de las Operaciones Petroleras.

Si, durante la vigencia del Contrato, se le otorgan a otras
Personas los permisos oO autorizaciones sobre el Area de
Contrato concerniente a la Exploración y Explotación de
minerales o de otras sustancias que no sean el Petroleo Crudo
y Gas Natural, el CONTRATISTA hará todo lo posible para evitar
cualquier obstrucción o interferencia en las operaciones de
dicho detentor del permiso en el Area de Contrato. El
MINISTERIO hará lo posible para asegurar que las operaciones
de las terceras personas no interfieran en las Operaciones

Petroleras del CONTRATISTA en el Area de Contrato.

En el ejercicio de su derecho de construir, realizar, operar y
mantener todos los equipos necesarios para la ejecución del
presente Contrato, el CONTRATISTA no deberá ocupar ningun
lugar situado a menos de cincuenta (50) metros de todo
inmueble, lugar de sepultura, valla, terreno o jardin, casa o
grupo de habitaciones, pueblo, centro urbano, pozo de agua,
deposito, Calle, camino, ferrocarril, oleoducto, obra de
interés público, o trabajo de infraestructura al menos de
haber obtenido la autorización previa del MINISTERIO. El
CONTRATISTA se verá obligado a reparar cualquier daño o

perjuicio ocasionados por dichos trabajos.

Las construcciones de viviendas, oficinas y otras
instalaciones a llevar a cabo por el CONTRATISTA, serán de

material permanente.

El CONTRATISTA y sus Subcontratistas darán preferencia a
empresas, bienes y servicios de origen ecuatoguineano siempre

y Cuando se ofrezcan en condiciones igualmente ventajosas e

34 os CANO
cuanto a la calidad, precio y disponibilidad, y puedan ser

conseguidos en las cantidades requeridas.

El CONTRATISTA y sus Subcontratistas procederán a las
licitaciones ante las empresas ecuatoguineanas y extranjeras
para el abastecimiento de material, construcción y cualquier
| prestación de servicios en los que el valor exceda de
¡ Quinientos Mil (500.000) de los Estados Unidos de America,
| . quedando entendido que el CONTRATISTA no deberá fraccionar
dichos contratos entre sus componentes sin motivo válido. La
selección de los subcontratistas, la negociación de los
- términos y condiciones serán de exclusiva responsabilidad del

CONTRATISTA.

Una copia de cada Contrato y de cada acuerdo con terceros
concerniente a las Operaciones Petroleras será entregado al

MINISTERIO después de su firma.

6.9 El CONTRATISTA identificará en los Programas de Trabajo Anual

cada contrato de alquiler.

| 6.10 Desde la fecha del comienzo de las Operaciones Petroleras, el
CONTRATISTA empleará al personal ecuatoguineano y formará a
dicho personal de manera tal a darle acceso a todo empleo en
las Operaciones Petroleras. Sólo se empleará al personal
: l expatriado si el CONTRATISTA y sus subcontratistas han agotado
las posibilidades de encontrar al personal ecuatoguineano en

las especialidades requeridas.

Con este fin, el CONTRATISTA establecerá conjuntamente con el
MINISTERIO, al final de cada Año Civil, un plan de

¡ reclutamiento del personal ecuatoguineano y un pla, de

| : 35

A

6.13

6.14

Con el objeto de permitir el ejercicio del derecho mencionado
en el párrafo anterior, el CONTRATISTA deberá dar toda
asistencia razonable y necesaria concerniente al transporte y
alojamiento, honorarios de supervisión y a los gastos de
transporte y alojamiento directamente ligados al ejercicio del
derecho de tutela y de inspección los cuales correrán a cargo
del CONTRATISTA. Estos gastos no serán considerados como
Gastos Petroleros y no serán recuperables conforme a las

disposiciones del Punto 2 de la Sección VII.

El CONTRATISTA informará puntualmente al MINISTERIO sobre la
ejecución de las Operaciones Petroleras y de los accidentes
que hubiesen tenido lugar, según esté previsto en el

Reglamento de Operaciones Petroleras.

Las notificaciones e informes previstos en el Reglamento de
Operaciones Petroleras, serán entregados al MINISTERIO por el

CONTRATISTA.

El CONTRATISTA notificara al MINISTERIO inmediatamente de todo
descubrimiento de substancia mineralogica durante el curso de

la conducción de las Operaciones Petroleras.

El CONTRATISTA no producirá energía para su utilización
siempre y Cuando la producción nacional resulte suficiente

para la demanda de su industria.

El CONTRATISTA llevará a cabo las Operaciones Petroleras con
diligencia y conforme a los estándares generalmente aceptados
por la industria petrolera diseñados para permitir la

producción de Petróleo Crudo en Régimen de Máxima Eficiencia y

el nivel de producción de Gas Natural especificado en el Pupto
37 ES

AS
4 de la Sección VI. El CONTRATISTA se cerciorará de que todo
el equipo, planta e instalaciones utilizadas por el
CONTRATISTA cumplan con las normas de ingeniería generalmente
aceptadas, que han sido debidamente construídas y que se

mantengan en condiciones óptimas.

El CONTRATISTA tomará, en particular todas las medidas

necesarias para:

a) Procurar que el Petróleo Crudo o Gas Natural descubierto
y producido dentro del Area Contractual no se derrame, o

no se desperdicie en cualquier otra forma;

b) Evitar causar daño a estratos sub o suprayacentes que

contengan Petróleo Crudo o Gas Natural;

Cc) Evitar la entrada no intencionada de agua, a través de
pozos a los estratos que contengan Petroleo Crudo o Gas

Natural;

d) Evitar daños a los estratos sub oO suprayacentes que

contengan depósitos de agua;

e) Llevar a cabo las operaciones petroleras previstas en
este Contrato conforme a las leyes y reglamentos
aplicables en Guinea Ecuatorial; y de conformidad con la

buena práctica de la industria petroléra.

E) Tomar las precauciones necesarias para la protección de

la navegación y la pesca y para evitar la contaminación

del mar o de los no 4

38
6.16

9) Indemnizar, defender y liberar al ESTADO contra toda
reclamación, pérdida y daño de cualquier naturaleza
incluyendo, sin ánimo de limitarlo, reclamaciones por
pérdida o daños a la propiedad o a cualquier persona
ocasionado por o como resultado de cualquier operación
efectuada por o en nombre del CONTRATISTA en el Area de
Contrato; y

h) Perforar en forma diligente y explotar un Campo de manera
que se proteja los intereses de la República de Guinea
Ecuatorial contra pérdidas de producción que resulten de
explotar dicho Campo desde fuera del Area de Contrato, o
bien, en su lugar, y con el consentimiento del
Ministerio, pagar al ESTADO una compensación en función

de los daños producidos;

El Gas Natural que el CONTRATISTA no venda o no utilice en sus
propias operaciones dentro del Area de Contrato, será
reinyectado en la estructura del subsuelo. No obstante, el
MINISTERIO podrá autorizar la quema de Gas Natural durante
cortos períodos de tiempo durante las pruebas de producción,
así como en casos en que la quema de cantidades relativamente
pequeñas de Gas Natural sea necesaria para la producción de
Petróleo Crudo, conforme a las buenas prácticas de la
industria petrolera internacional o cuando las circunstancias
técnicas del momento requieren la quema de Gas Natural. Dicho
Gas Natural no utilizado en las operaciones petroleras del

CONTRATISTA será propiedad del Estado.

Si el MINISTERIO determinara ¿que cualquier trabajo oO
instalación construida por el CONTRATISTA “O cualquier

actividad emprendida por este último amenazara la integridad

¡QU

39 z

7
6.18

de las personas oO la propiedad de terceros, oO  causara
polución, daño a la vida marítima en grado inaceptable, el
MINISTERIO exigirá al CONTRATISTA que tome las medidas
paliativas oportunas dentro de un plazo razonable fijado por
el MINISTERIO y repare cualquier degradación del medio
ambiente. Asímismo, si el MINISTERIO lo juzgara necesario,
exigirá al CONTRATISTA la suspensión total o parcial de las
Operaciones Petroleras hasta que el CONTRATISTA haya tomado

dichas medidas paliativas o reparado cualquier daño.

Al objeto de asegurar el cumplimiento por el CONTRATISTA de
las obligaciones que pudieran surgir frente a terceros O
agencias gubernamentales en el caso de daños a las personas o
cosas (incluyendo degradación del medio ambiente) ocasionados
por las Operaciones Petroleras aún cuando se ocasionaran de
forma accidental, el CONTRATISTA mantendrá en vigor una póliza
de seguros de responsabilidad civil frente a terceros cuyo
ámbito de cobertura y condiciones «serán comunicados por
escrito al MINISTERIO dentro de los SEIS (6) meses siguientes

a la Fecha de Vigencia.

El CONTRATISTA «será responsable, defenderá y liberará al
MINISTERIO y al ESTADO de cualquier responsabilidad en la
medida en que no estuviera disponible dicho seguro, o cuando
no estuviera o no cubriera la totalidad o parte de cualquier
reclamación oO daño ocasionado por Oo que resulte de las

Operaciones Petroleras.

El CONTRATISTA deberá ajustarse a las prácticas generalmente
aceptadas en la industria petrolera, en el diseño y la
perforación de pozos, incluyendo pero sin ánimo de limitarlo,

sus progamas de entubación, cementación y perforació

40 ELE. y

[a
6.20

Cada pozo será identificado por un número o nombre que se
indicará en los mapas, planos y demás archivos similares que
el CONTRATISTA esté obligado a mantener. Cualquier cambio de
numeración o nombre del pozo, será notificado de inmediato al
MINISTERIO.

No se perforará ningún pozo que atraviese la proyección
vertical de los límites del Area de Contrato. Los pozos de
desviación controlada que se perforen dentro del Area de
Contrato desde terrenos adyacentes no cubiertos bajo este
Contrato se entenderán, a todos los efectos de este Contrato,
como pozos perforados desde terrenos comprendidos dentro del
Area de Contrato. En tales circunstancias, a los efectos de
este Contrato, se considerará que la producción del Petróleo
Crudo o Gas Natural obtenido del Area de Contrato mediante un
pozo de desviación controlada en terrenos adyacentes o la
perforación O reperforación de tal pozo de desviación
controlada, constituye operación de producción, de perforación
o de reacondicionamiento (según sea el caso) realizados dentro
del Area de Contrato. Nada de cuanto se establece en este
apartado tiene la intencion o debe interpretarse como si el
Ministerio le otorgase al CONTRATISTA derecho alguno de
arrendamiento, licencia, servidumbre o cualquier otro derecho
que el CONTRATISTA deba obtener legalmente conforme a la Ley
de Hidrocarburos, del Reglamento de Operaciones Petroleras,

del MINISTERIO o de terceras personas.

El CONTRATISTA notificará por escrito al MINISTERIO con siete
(7) días de antelación, el inicio de cualquier trabajo de
perforación, de cualquier pozo previsto en un Programa de
Trabajo y Presupuesto de Gastos de Operaciones Petroleras

aprobado, O antes de la reanudación de los trabajos en

41

br yA
cualquier pozo cuyos trabajos hubieran sido suspendidos por

más de seis (6) meses.

6.23 Plan de abandono:

a)

c)

6.24 El

Al abandono de un pozo, El CONTRATISTA comunicará al
MINISTERIO con noventa (90) días de antelación el plan de

abandono de dicho pozo, dentro del Area de Contrato;

Al abandono de un Descubrimiento, el CONTRATISTA
notificará al MINISTERIO dentro de un plazo de noventa
(90) dias, el abandono de cualquier descubrimiento dentro
del Area de Contrato. Al recibir dicha notificación, el
MINISTERIO elegirá si va a tomar a su cargo la operación
del Descubrimiento que se propone abandonar, propuesta
que no será denegada irrazonablemente por el CONTRATISTA.
Si el MINISTERIO no comunicase por escrito su deseo de
hacerse cargo de las operaciones dentro del plazo de
noventa (90) días, se dará por aprobado el abandono del

descubrimiento propuesto por el CONTRATISTA.

Al abandono de un Campo en producción, el CONTRATISTA
notificará asímismo al MINISTERIO con por lo menos tres
(3) años de anticipación a la fecha prevista para el
abandono del Campo, debiendo acompañar a la notificación
el programa de abandono y el presupuesto correspondiente.
Dichos costos seran debidamente provisionados y

considerados Gastos de Operaciones Petroleras.

CONTRATISTA taponará debidamente los pozos que tenga

intención de abandonar para evitar contaminación y daño al

= aa Y
medio ambiente y posibles daños al yacimientd.

42 OS
44

6.25

6.26

Se otorga al CONTRATISTA el derecho exclusivo de realizar
Operaciones Petroleras en el Area de Contrato, a condición de
que dichas Operaciones sean conducidas conforme a las
disposiciones del presente Contrato, así como las leyes y
reglamentos de la República de Guinea Ecuatorial y a condición
de que se lleven a cabo conforme a las buenas prácticas de la

industria petrolera internacional.

A fin de realizar las Operaciones Petroleras, el CONTRATISTA

tendrá derecho a:

a) Ocupar el suelo necesario para la conducción de las
Operaciones Petroleras y actividades conexas como está
estipulado en los parrafos (b) y (Cc), abajo y para el

alojamiento del personal asignado a este efecto;

b) Realizar O asegurar la realización de todo trabajo de
infraestructura necesaria a la ejecución en condiciones
económicas normales de las Operaciones Petroleras y
actividades conexas como el transporte y almacenamiento
del equipo y las substancias extraídas, el
establecimiento de los equipos de telecomunicaciones y de
líneas de comunicaciones y también la producción y
entrega de energía necesaria a la conducción de las

Operaciones Petroleras;

Cc) Asegurar la realización de trabajos necesarios a la
entrega de agua para el personal, los trabajos de
instalación, conforme al reglamento aplicable a la
captación de aguas;

Bro-.

43
d) Extraer y utilizar Oo asegurar la extracción y la
utilización de recursos del subsuelo (otros que los
Hidrocarburos) necesarios en las actividades estipuladas
en los párrafos (a) (b) y (Cc), mencionados conforme al

reglamento aplicable.

6.27 La ocupación del suelo prevista en el Punto 26 de la presente
Sección será sometida a una solicitud hecha al MINISTERIO que
precisará la situación de dicho suelo y el uso que se propone

hacer.

Después de la recepción de esta solicitud y su aceptación
eventual una orden del MINISTERIO precisará las condiciones de

la aceptación y definirá los suelos concernientes. Los

derechos tradicionales aplicables serán precisados y
verificados por escrito sistemáticamente por la
Administración.

A falta de una resolución amigable del asunto, la autorización

de ocupación será acordada:

a) Sólamente después de que haya sido acordado al
: propietario del suelo o usufructuarios en virtud de una
tradición local la posibilidad de levantamiento de las
objeciones ante la Administración en un plazo fijado

conforme a las leyes y reglamentos de Guinea Ecuatorial.

Las disposiciones aquí previstas en este apartado serán

aplicables:

= Si los suelos son propiedades de personas privadas,

conforme a las disposiciones del derecho essritoízo,

44
O

del Reglamento de Operaciones Petroleras o por el
Registro de Propiedad;

- Cuando la propiedad o la ocupación del suelo sea
conforme a la tradición local; en tal caso, los
beneficiarios de dichos derechos serán los titulares
o sus representantes debidamente asignados por

mandato;

- En caso de suelos pertenecientes al dominio público,
el agrupamiento social del organismo público que es
responsable de su administración y, según el caso,

las personas que lo ocupan serán los beneficiarios.

b) Sólamente despúes del pago :a los propietarios de una
indemnización que será pagada por el Contratista y que se

hará de la siguiente manera:

- Si la ocupación es temporal y si las tierras pueden
ser cultivadas como anteriormente a cabo de un año,
la indemnización será igual a dos -(2) veces la renta
de las tierras, Calculada: en base a la renta anual
media para los tres (3) años' que procedan la

solicitud mencionada; y

- En todos los otros casos la indemnización será igual
a dos (2) veces el valor del terreno antes de la
ocupación para los fines de las Operaciones

Petroleras.

Toda disputa entre el propietario o el ocupante del terreno

por una parte y el CONTRATISTA por otra parte serán resueltos

por los Tribunales E OS :
45 'CAQN
LS
ÚL

6.28

6.29

6.30

Los trabajos estipulados en el presente punto 27 pueden, según
los casos, ser declarados de utilidad pública según las
condiciones previstas en el reglamento que rige la

expropiación por causa de utilidad pública.

Los gastos e indemnización. y, generalmente todo costo
resultante de la puesta en aplicación de los Puntos 27 y 28 de
la presente Sección serán a cuenta del CONTRATISTA y serán

considerados como Costos de Operaciones Petroleras.

En caso de que la ocupación del terreno privase por más de un
año al propietario y al usufructuario del derecho reconocido
por la tradición local o, si se verifica que el terreno
ocupado se ha vuelto inservible para el cultivo despues del
final de los trabajos, el CONTRATISTA tendrá la obligación de
adquirir dicho terreno del propietario o usufructuario. Toda
parte del terreno que haya sido perjudicada para los fines
originarios del propietario, será comprada en su totalidad al
propietario o al usufructuario de tradición local. El terreno
a adquirir será de todas formas valorado en su valor anterior

a la ocupación con fines de las Operaciones Petroléras.

El acto de devolución del Area de Contrato entero o en parte,
no se aplicará sobre los derechos del CONTRATISTA estipulados
en el Punto 27 anterior de ejecutar los trabajos y construir
las instalaciones conforme a las disposiciones de la presente
Sección VI, a condición de que estos trabajos y estas
instalaciones sean para fines de las Operaciones Petroleras o
para fines de las actividades del CONTRATISTA en otras áreas
de contrato
A |

46
6.31 No se aplicará ninguna restricción para la entrada,
residencia, libre circulación, empleo y repatriación de las
personas y de sus familias y los bienes de los empleados del
CONTRATISTA y de sus Subcontratistas, a condición de que el
CONTRATISTA y sus Subcontratistas se conformen con el derecho
y la legislación laboral, así como a los derechos sociales en
vigencia en la República de Guinea Ecuatorial, tal y como se

aplica al sector industrial.

El MINISTERIO facilitará al CONTRATISTA y a sus
7 subcontratistas toda autorización administrativa necesaria

7 para llevar a cabo las Operaciones Petroleras.

| SECCION VII
RECUPERACION DE LOS GASTOS PETROLEROS, PARTICIPACION EN LA
| PRODUCCION Y DISTRIBUCION DE LA PRODUCCION

7.1 Despúes de haber realizado los pagos de Regalías al Estado,
7 según se especifica en el siguiente cuadro y en función de la

tasa de producción diaria:

| Tasa de producción diaria Regalía
(en miles de barriles) (5%)
De 0 a 25.000 10
De 25.001 a 50.000 12
De 50.001 a 100.000 14
| Más de 100.000 16

El CONTRATISTA tendrá derecho a recuperar los Gastos de

Operaciones Petroleras del producto de las ventas o de otra
disposición de Petroleo Crudo producido y conservado en este
Contrato y no utilizado en las Operaciones Petroleras, hasta

el nivel permitido bajo las disposiciones del Punto 2 de la

47

7
A ——

presente Sección.

Para los fines de la recuperación de Gastos Petroleros en cada
Año, después de efectuar los pagos de Regalías al Estado, el
CONTRATISTA tendrá un setenta por ciento (70%) de la
producción de petroleo restante en adelante denominado

Petróleo para la Recuperación.

El valor de la porción de la producción total de Petróleo
Crudo asignada a la recuperación de Gastos Petroleros del
CONTRATISTA, como se define en el párrafo anterior, se

determinará según las disposiciones de la Sección IX.

Si durante algún Año Civil, los Gastos de Operaciones
Petroleras no recuperados aún por el CONTRATISTA bajo las
disposiciones del Punto 2 de esta Sección, sobrepasan el
equivalente de un valor de setenta por ciento (70%) de la
Cantidad total de Petróleo Crudo que resta después de los
pagos de Regalías determinados tal y como "se describe
anteriormente, la parte de los gastos de Operaciones
Petroleras no recuperados en dicho Año se trasladarán al
siguiente Año con una tasa de interés anual igual al Libor,
aumentando la tasa de inflación. El cambio porcentual para el
Año en cuestión será el indice de precios al consumidor de los
Estados Unidos de América, tal como aparece por primera vez en
la publicación mensual “International Financial Statistics”
(Estadísticas Financieras Internacionales) del Fondo Monetario

Internacional.

La cantidad de Petróleo Crudo producida y conservada del Area
de Contrato que permanezca durante cada Año Civil después de

que el CONTRATISTA haya efectuado los pagos de Regalías al

48
4

Estado y después de que el CONTRATISTA haya tomado la porción
acordada para la recuperación de sus Gastos Petroleros bajo el
Punto 2 de esta Sección, en adelante se denominará Petróleo

Crudo Neto.

El Petroleo Crudo Neto será repartido entre el Estado y el

CONTRATISTA, según el siguiente cuadro:

Producción Acumulada Participación del | Participación del |]
(Millones de Bbls) Estado (Bbls) Contratista (Bbls)
Hasta 50 10% 303
De 50 a 100 20% 80%
[ De 100 a 200 y 40% 60% |
Más de 200 y 60% 40% |

Los escalas y porcentajes reflejados en la tabla anterior se
aplicarán succesivamente desde el inicio de cualquier
producción. Una vez que el “Contratista” haya recuperado todos
los costos y cuando la producción cumulatíva haya sobrepasado
los DOSCIENTOS MILLONES de barriles, la participación del
Estado en el petroleo crudo neto será de SETENTA Y CINCO (75%)
y la del “Contratista” de VEINTICINCO (25)%.

La parte de Petroleo Crudo Neto (Profit Oil) perteneciente al
Estado será entregada al Punto de Entrega, librándose el
CONTRATISTA de toda responsabilidad respecto a dicho Petroleo
Crudo. Sin embargo, el CONTRATISTA, cuando así lo indique el
MINISTERIO, estará obligado a comercializar todo el Petróleo
Crudo producido y conservado del Area de Contrato sujeto a las
disposiciones establecidas en el Punto 7 de la presente

Sección. En este caso, las Partes acordarán mutuament los

E

49
términos y condiciones de dicha comercialización y los costos
relacionados con dicha comercialización serán compensados por

los ingresos provinientes del “Terminal Fees”.

7.5 A excepción de lo dispuesto en el Punto 8 de la presente
Sección, el CONTRATISTA tendrá el derecho de tomar, recibir y
exportar libremente su porción de Petróleo Crudo Neto y del

petróleo para la recuperación de Gastos de Operaciones.

7:6 El título de propiedad de la porcion del petroleo crudo neto

41-

del Contratista bajo el Punto 3 de esta Sección, así como el
— de la porción del Petróleo Crudo exportado y vendido con el
, 3 fin de recuperar los Gastos Petroleros en cumplimiento del
Punto 2 de esta Sección VII, pasarán al CONTRATISTA en el

Punto de Entrega.

7.7 Si el MINISTERIO decide tomar una parte de la porción de su
Petróleo Crudo Neto en especie, lo avisará al CONTRATISTA por

- escrito, al menos noventa (90) días antes del inicio de cada
semestre de cada Año Civil, donde especifique la cantidad que

elija tomar en especie. Dicho aviso tendrá vigencia para el
siguiente Semestre de ese Año Civil (siempre y cuando dicha

decisión no interfiere con el funcionamiento debido a algún

ñ acuerdo de venta del Petróleo Crudo producido dentro del Area

de Contrato, que el CONTRATISTA haya firmado antes del aviso

¡ ; de dicha decisión). La falta de dicho aviso, será considerada
como una decisión de no recibir en especie la porción del
Estado. Cualquier venta de la porción del Estado de Petroleo
i Crudo Neto no será por un período mayor de un Año Civil, sin
el consentimiento del MINISTERIO.

7.8 Si el MINISTERIO elige no tomar su porción de Petróleo Crudo

“ENG

50
Neto, entonces podrá requerir al CONTRATISTA, vender o comprar
la porción de producción del Estado, siempre y cuando, el
precio que se le pague al Estado por su porción de la
producción no sea menor que el precio del mercado determinado
| ma según lo dispuesto en la Sección IX. El CONTRATISTA pagará al
Estado por su porción de Petróleo Crudo Neto Trimestralmente,
y dicho pago será efectuado dentro de los primeros treinta

(30) días civiles después de la fecha de cada embarque.

7.9 El Estado, ademas de las participaciones mencionadas en este

41

Contrato, participará como accionista en el Area de Contrato
en las fases de Desarrollo y Producción con un interés del
CINCO (5) porciento. El Contratista acepta asumir dicha
participación con la garantía de recuperar el monto pagado

| : para el Estado.

SECCION VIII
| IMPUESTOS

: 8.1 El Contratista, sus subcontratistas y su personal estarán
sujetos a las leyes y regulaciones tributarias vigentes de la
República de Guinea Ecuatorial, así como a las leyes fiscalo-

aduaneras de la UDEAC aplicables en Guinea Ecuatorial.

8.2 Al menos que esté acordado de otro modo por las Partes, las
disposiciones de la Sección XV se aplicarán al impuesto sobre
la renta, a los pagos de Regalías y a todas las demás

7 ' obligaciones establecidas en este QUA

51

1

SECCION IX
VALUACION DEL PETROLEO CRUDO

El precio de venta por unidad de Petroleo Crudo a ser
considerado bajo este Contrato sera el “Precio de Mercado”
F.O.B. en el Punto de Entrega, expresado en dolares por

barril.

Se establecera un "Precio de Mercado” para Cada clase de

Petroleo Crudo o mezcla de Petroleo Crudo.

El “Precio del Mercado” aplicable a los embarques del Petroleo
Crudo durante un trimestre sera calculado al final de ese
trimestre y sera igual al promedio compensado de los precios
obtenidos por el Contratista y el Estado, para el Petroleo
Crudo vendido a terceros durante ese trimestre, ajustado para
reflejar diferencias en la calidad y la gravedad, asi como en
las condiciones de entrega y los terminos de pago, siempre que
las cantidades vendidas a terceros durante ese trimestre
constituyan al menos treinta porciento (30%) de las cantidades
totales de petroleo crudo obtenidas de todos los campos bajo

este contracto y vendidas durante dicho trimestre.

En el caso de que dichas ventas a terceros no se efectuen
durante el primer trimestre en cuestion, o que representen
menos del treinta por ciento (30%) de las cantidades totales
del Petroleo Crudo obtenidas en todos los Campos objeto de este
Contrato y vendidas durante dicho Trimestre, el “Precio de
Mercado” sera determinado por la comparacion con el “Precio
Corriente del Mercado Internacional” durante el Trimestre en
cuestion, de Petroleos Crudos producidos en la República de

Guinea Ecuatorial y en los paises productores aledaños, fomando

52
en cuenta las diferencias en la calidad, la gravedad, el

transporte y las condiciones de pago.

Las siguientes transacciones, serán excluídas de los cálculos

del Precio de Mercado:

(a) las ventas en las que el comprador es una Compañía Afiliada
del vendedor, así como las ventas entre entidades que

constituyen al CONTRATISTA;

(b) las ventas para suministrar Petroleo Crudo al mercado

nacional.

(c) las ventas por cualquier otro concepto fuera del pago en
monedas corrientes libremente convertibles y las ventas
efectuadas total o parcialmente por razones diferentes a los
incentivos económicos usuales involucrados en las ventas de
Petróleo Crudo en el mercado internacional (como los contratos
de intercambio, las ventas de Gobierno a Gobierno O a agencias

gubernamentales).

Para el establecimiento del Precio de Petroleo Crudo, se tendrá

en cuenta su evolución en el mercado internacional.

9.5 Para el establecimiento del precio de Petróleo Crudo en el
mercado internacional, se creará un comité presidido por el
MINISTRO o su Delegado, y compuesto por representantes del
Estado y del CONTRATISTA, el cual se reunirá a solicitud de su
presidente. Las decisiones del comité “se tomarán por

unanimidad. Dicho precio se aplicará con referencia al

Trimestre anterior (NY ag,

53
Meolmis—o.

9.

10.

1

En caso de que el comité no decida dentro de los primeros
treinta (30) días después del Trimestre en cuestión, el Precio
del Mercado del Petróleo Crudo producido será determinado por
un experto internacionalmente reconocido, designado conforme a
los Reglamentos de Peritaje Técnico de la Cámara de Comercio
Internacional. La decisión del experto será inapelable y
vinculante para el MINISTERIO y para el CONTRATISTA. El perito
establecerá el precio en cumplimiento de las disposiciones de
esta Sección IX, dentro de los primeros veinte (20) días desde
su designación. Los costos del peritaje serán pagados

proporcionalmente por las Partes.

En espera del establecimiento del precio, el Precio del Mercado
aplicable provisionalmente a un Trimestre será el Precio del
Mercado del Trimestre anterior. Cualquier ajuste necesario será
hecho antes de que transcurran treinta (30) días después de la
determinación del Precio de Mercado para el Trimestre en

cuestión.

El CONTRATISTA medirá todos los Hidrocarburos producidos y
conservados bajo este Contrato, en cumplimiento con las
disposiciones del Artículo 11 del Reglamento de Operaciones

Petroléras.

SECCION X
PRIMAS Y ARRENDAMIENTOS DE SUPERFICIE

En concepto de prima inicial, el CONTRATISTA pagará al Estado
la suma de SETENTA Y CINCO MIL (75.000) de Dólares de los
Estados Unidos a la firma del Contrato de Participación en la

Producció

11

En la fecha en que el CONTRATISTA notifique al MINISTERIO que
un Descubrimiento es un Campo Comercial, en cumplimiento de las
disposiciones del Punto 3 de la Sección V, el CONTRATISTA
pagará al Estado la suma de UN MILLON QUINIENTOS . MIL
(1.500.000) Dólares de los Estados Unidos de América.

El CONTRATISTA pagará al Estado las siguientes sumas como

primas de producción:

la) DOS MILLONES (2.000.000) de Dólares después de que
la producción diaria del Area de Contrato alcance un
promedio de veinte mil (25.000) barriles diarios, durante

un plazo de sesenta (60) días consecutivos;

(b) DOS MILLONES (2.000.000) de Dólares después de que la
producción diaria del Area de Contrato alcance un promedio
de cincuenta mil (50.000) barriles diarios, durante un

plazo de sesenta (60) días consecutivos.

(c) DIEZ MILLONES (10.000.000) de Dólares después de que
la producción diaria del area de contrato alcance un
promedio de CIEN MIL (100,000) barriles diarios durante un
plazo de SESENTA (60) dias consecutivos.

Dichos pagos serán efectuados dentro de los primeros treinta
(30) días después del último día del plazo cormespondiente de

sesenta (60) días.

—= le

55
10.4 El CONTRATISTA pagará al Estado los siguientes arrendamientos

de superficie anuales:

3 (a) Cincuenta centavos (0.50) de Dólar anuales por
hectarea, durante el período inicial de la fase de

exploración;

(b) Cincuenta centavos (0.50) de Dólar anuales por
ñ hectarea, durante la primera extensión de la fase de

! exploración;

(c) Cincuenta centavos (0.50) de Dólar anuales por
hectárea, durante la segunda extensión de la fase de

exploración y cualquier extensión de la misma, según lo

dispuesto en el Punto 2 de la Sección III;

(d) Un (1.00) Dólar anual por hectárea, en cualquier Area

1 : de Desarrollo y Explotación.

' : Para el Año en el que se suscribe este Contrato, el
arrendamiento de «superficie descrito en el párrafo (a)
anterior, será prorrateado desde la Fecha de Vigencia hasta-el
31 de Diciembre del mismo Año y será pagado dentro de los

primeros treinta (30) días después de la Fecha de Vigencia.

Para los Años subsiguientes, los arrendamientos de superficie
descritos en los párrafos (a), (b) y (Cc) anteriores, serán
pagados por adelantado, treinta (30) días antes del inicio de

cada Año.

Para el Año en el que se concede una Area de Desarrollo, el
s6 QA

gJof:

—
11.1

11.2

arrendamiento de superficie descrito en el párrafo (d) será
prorrateado desde la fecha de la concesión de dicha Area de

Desarrollo hasta el 31 de diciembre de dicho Año.

Para los Años subsiguientes, el arrendamiento descrito en el
párrafo (d) será pagado por adelantado, treinta (30) días

civiles antes del inicio de cada Año.

La base de cómputo de dichos arrendamientos de superficie será
la superficie del Area de Contrato y, donde sea aplicable, las
Areas de Desarrollo, ocupadas por el CONTRATISTA en la fecha de

pago de dichos arrendamientos de superficie.

En el caso de devolución de la superficie durante un Año Civil
o en el caso de Fuerza Mayor, el CONTRATISTA no tendrá derecho
alguno de que se le reembolsen por los pagos de arrendamientos

de superficie ya pagados.

SECCION XI
OBLIGACION DE SUMINISTRAR PETROLEO
CRUDO AL MERCADO NACIONAL

El CONTRATISTA satisfará prioritariamente las necesidades del

consumo nacional de Petrílleo Crudo en la República de Guinea |

Ecuatorial, en el caso de que el Estado no pueda satisfacer
dichas necesidades de la porción (o las porciones) de la

producción al cual el Estado tiene derecho.

Para este fin y en cumplimiento de lo dispuesto en articulo 15
de la Ley de Hidrocarburos, si el Estado lo solicita por
escrito, el CONTRATISTA estará obligado vender al Estado, una
parte de su Petroleo Crudo Neto para el consumo interpo. del

57

país, en cumplimiento de lo dispuesto en esta seccion.

11.3 El MINISTERIO avisará al CONTRATISTA por escrito, a más tardar,

el primer día de Octubre de cada Año Civil, acerca de las
cantidades de Petróleo Crudo que desea comprar conforme a esta
Sección para el siguiente Año. Se hará entrega de dicho
petroleo crudo al Estado o al beneficiario designado por el
Estado, de manera pareja y equitativa, durante el Año Civil, en
cumplimiento de los procedimientos que las Partes acuerden

entre sí.

11.4 El precio del Petróleo Crudo vendido así por el CONTRATISTA al

Estado será establecido en funcion de las disposiciones de la
Sección IX del presente Contrato, a menos que se acuerde otra

cosa.

SECCION XII
GAS NATURAL

12.1 Gas Natural No Asociado

12.1.1 En el caso de un Descubrimiento de Gas No Asociado, el

CONTRATISTA diligentemente iniciará conversaciones con el
MINISTERIO con miras a determinar si la evaluación y la
explotación de dicho Descubrimiento son de naturaleza

potencialmente comercial.

12.1.2 Si después de las conversaciones ya mencionadas, el

CONTRATISTA considera que el Descubrimiento de Gas Natural No
Asociado merece ser evaluado, éste iniciará un programa de

trabajo de evaluación con respecto a dicho Descubrimiento, en

58

fL...

cumplimiento con las disposiciones de la Sección V.

Para fines de evaluar la comerciabilidad del Descubrimiento de
Gas Natural No Asociado, el CONTRATISTA tendrá derecho, si así
lo solicita al menos dos (2) meses antes del vencimiento de la
segunda extensión de la fase de exploración ya descrita en el
Punto 2 de la Sección II, a que se le conceda la extensión
adicional del período de la Fase de Exploración correspondiente
al Area de Evaluación relacionada con dicho Descubrimiento, por
un período de tres (3) años, empezando con el vencimiento de la

segunda extensión de la fase de exploración.

Además, las Partes conjuntamente evaluarán los posibles
mercados para el Gas Natural del Descubrimiento en cuestión,
tanto en el mercado interno como para exportación, junto con
los medios necesarios para su mercadeo, y considerarán la
posibilidad del mercadeo conjunto de sus porciones de
producción, en el caso que no fuese explotable comercialmente

el Descubrimiento de Gas Natural No Asociado de otra manera.

12.1.3 Después de terminar el trabajo de evaluación, en el caso de

que las Partes decidan conjuntamente que se justifica la
explotación de dicho Descubrimiento, para proveer el mercado
local, o en el caso de que el CONTRATISTA se encargue de
desarrollar y de producir el Gas Natural para exportación, el
CONTRATISTA presentará al MINISTERIO un plan de desarrollo y
explotación conforme a las disposiciones del Punto 6 de la
Sección V, antes del vencimiento del período anteriormente

mencionado de tres (3) años.

El CONTRATISTA luego procederá con el desarrollo y la

explotación de dicho Gas Natural de acuerdo con el programa de

59

| desarrollo y explotación presentado y aprobado por el
MINISTERIO, conforme con las disposiciones del Punto 6 de la
Sección V, y las disposiciones de este Contrato que son
aplicables al Petr[jleo Crudo se le aplicarán, mutatis mutandis,
al Gas Natural, a menos que se disponga específicamente de otra

manera bajo el Punto 3 de la Sección XII.

12.1.4 Si el CONTRATISTA considera que el Descubrimiento de Gas
| ¡ Natural No Asociado no merece ser evaluado, el MINISTERIO podrá

requerir que el CONTRATISTA renuncie a sus derechos sobre el

Area que encierra dicho Descubrimiento, previo aviso con

| = noventa (90) días de antelación.

De la misma manera, si el CONTRATISTA, después de terminar el
trabajo de evaluación, considera que el Descubrimiento de Gas
Natural No Asociado no es comercial, el MINISTERIO podrá
| ; requerir que el CONTRATISTA renuncie a sus derechos sobre el
Area de Evaluación relacionada con dicho Descubrimiento, previo

— K aviso con tres (3) meses de anterioridad.

! En ambos casos, el- CONTRATISTA renunciará a sus derechos sobre
todos los Hidrocarburos que pudieran «ser producidos por dicho
Descubrimiento, y el MINISTERIO podrá entonces llevar a cabo o
hacer llevar a cabo todo el trabajo de evaluación, desarrollo,
explotación, tratamiento, transporte y mercadeo relacionados
con ese Descubrimiento, sin compensación alguna para el
CONTRATISTA, siempre y cuando dicho trabajo no perjudique la
ejecución de las Operaciones Petroleras del CONTRATISTA.

1 i 12.2 Gas Natural Asociado

12.2.1 En el caso de un Descubrimiento Comercial de Petróleo Crudo,

60

41

el CONTRATISTA declarará en el informe que se describe en el
Punto 3 de la Sección V, si considera que es muy probable que
la producción de Gas Natural Asociado exceda las cantidades
necesarias para satisfacer los requerimientos de las
Operaciones Petroleras relacionadas con la producción de
Petróleo Crudo (incluyendo las operaciones de reinyección), y
si considera que dicho exceso es capaz de ser producido en
cantidades comerciales. En el caso de que el CONTRATISTA le
haya ¡informado al MINISTERIO de dicho exceso, las Partes
evaluarán conjuntamente los posibles mercados para ese exceso
de Gas Natural, tanto en el mercado interno como para la
exportación (incluyendo la posibilidad del mercadeo conjunto de
sus porciones de producción de ese exceso de Gas Natural, en el
caso de que dicho exceso no fuese comercialmente explotable de

otra manera), junto con los medios necesarios para su mercadeo.

En el caso de que las Partes decidan que se justifica el
desarrollo del exceso de Gas Natural, o en el caso de que el
CONTRATISTA desee desarrollar y producir dicho exceso para la
exportación, el CONTRATISTA indicará en el plan de desarrollo y
explotación mencionado en el Punto 6 de la Sección V que
instalaciones adicionales se necesitan para el desarrollo y
explotación del exceso y su evaluación de los costos

relacionados con los mismos.

El Contratista luego procederá con el desarrollo y explotación
de ese exceso de acuerdo con el plan de desarrollo y
explotación presentado y aprobado por el MINISTERIO, conforme a
las disposiciones del Punto 6 de la Sección V, y las
disposiciones de este Contrato aplicables al Petróleo Crudo, se
aplicarán mutatis mutandis, al exceso de Gas Natural, a menos

que algo diferente sea especificado bajo el Pun 3 de esta

61

Sección XII.

Se aplicará un procedimiento similar si la venta o mercadeo de
Gas Natural Asociado se acuerda durante la explotación de un

i Campo.

12.2.2 En el caso de que el CONTRATISTA considere que no se
justifica la explotación del exceso de Gas Natural y si el
MINISTERIO, en cualquier momento, deseare utilizarlo, éste lo

comunicará al CONTRATISTA, en cuyo caso:

ce a) El CONTRATISTA pondrá a disposición del MINISTERIO
: gratuitamente, en las instalaciones de separación del
Petróleo Crudo y el Gas Natural, todo el exceso o la

porción que el MINISTERIO desee levantar;

b) El MINISTERIO será responsable de recoger, tratar,
comprimir y transportar el exceso de las instalaciones de
separación ya mencionadas, y de sufragar cualquier gasto

adicional relacionado;

Cc) la construcción de las instalaciones necesarias para las
operaciones descritas en el parrafo b) anterior, junto con
el levantamiento de dicho exceso por parte del MINISTERIO,
será llevado a cabo de acuerdo con las buenas prácticas
internacionales de la industria petroléra y de manera que
no estorbe la producción, el levantamiento y el transporte

del Petróleo Crudo por el CONTRATISTA.

12.2.3 Cualquier exceso de Gas Natural Asociado que no va a ser
utilizado según los Puntos 2.1 y 2.2 de esta Sección XII, será

reinyectado por el CONTRATISTA. El CONTRATISTA, sin embargo,

62 >

QS
tendrá derecho a quemar dicho gas según las buenas prácticas
internacionales de la industria petrolera, siempre que el
CONTRATISTA presente un informe al MINISTERIO, donde demuestre
que dicho gas no puede ser utilizado económicamente para
mejorar la tasa de recuperación del Petróleo Crudo, por medio
de la reinyección, y siempre que el MINISTERIO apruebe dichas

quemas. Dicha aprobación no será denegada irrazonablemente.

12.3 Disposiciones Comunes al Gas Asociado y al No Asociado

12.3.1 El CONTRATISTA tendrá el derecho de disponer de su porción
de la producción de Gas Natural, conforme a las disposiciones
de este Contrato. También tendrá derecho a proceder con la
separación de líquidos de todo el Gas Natural producido, y de
transportar y almacenar, así como de vender en el mercado local
O para exportación, su porción de Gas Natural ya separado, el
cual tendrá el mismo tratamiento que el Petróleo Crudo para
los propósitos de compartirlo entre las Partes, según la

Sección VII.

12.3.2 Para los propósitos de este Contrato, el Precio del Mercado
de Gas Natural, expresado en Dólares por millón de BTU, será

igual a:

(a) Con respecto a las ventas de Gas Natural a Terceros, el

precio realizado de los compradores;

(b) Con respecto a las ventas de Gas Natural como combustible
en el mercado local, el precio que el MINISTERIO (o la
entidad nacional que el Estado estableciese para la
distribución de Gas Natural en Al mercado local) y el
CONTRATISTA acuerden mutuamente.

b7
63
1
|
l
-

a

12.3

13.1

.3 Para los propósitos de los Puntos 3 de las Secciones VII y

XI, las cantidades disponibles de Gas Natural, después de las
deducciones de las cantidades utilizadas para satisfacer los
requerimientos de las Operaciones Petroleras, reinyectadas oO
quemadas, serán expresadas en números de Barriles de Petróleo
Crudo, por ejemplo, ciento sesenta y cinco (165) metros cúbicos
de Gas Natural según la medida a la temperatura de 15C y a la
presión atmosférica de 1.01325 bar, se consideran iguales a un
Barril de Petróleo Crudo, a menos que las Partes acuerden otra

cosa.

SECCION XIII
REGIMEN ADUANERO Y DOCUMENTOS DE
IMPORTACIONES Y EXPORTACIONES

En cumplimiento de las disposiciones de los Artículos 17 y 18
de la Ley de Hidrocarburos, el CONTRATISTA tendrá derecho a
importar a la República de Guinea Ecuatorial todos los bienes,
materiales, maquinaria, equipos, y artículos de consumo
directamente necesarios para llevar a cabo debidamente las
Operaciones Petroleras, a título propio o a nombre de sus

subcontratistas.

Para fines de este Contrato, el CONTRATISTA se beneficiará de

las ventajas que a continuación se citan:

a) Con las condiciones previstas en el Código de
Aduanas, la ¡importación bajo el régimen de Admisión
Temporal (AT) oO Importación Temporal (IT) normal O
especial, según el caso para el mismo Contratista, para
terceros que actúan por su cuenta y para sus

qe

64
Subcontratistas, de todos los materiales, productos,

máquinas, equipos y útiles necesarios a las Operaciones
Petroleras, a condición de que estos bienes sean
exclusivamente destinados y efectivamente afectados a las

3 Operaciones Petroleras y que sean llamados a ser re-

1 exportados al término de su utilización;

b) Admisión en franquicia de todo derecho y tasas de
entrada, de los materiales, productos, máquinas, equipos y

útiles exclusivamente destinados y efectívamente afectados

3 a la prospección y exploración petroléra en la zona
= delimitada y que figura en la lista del Anexo 2 del Acta

¡ número 13/65 - UDEAC-35 del 14 de Diciembre de 1.964 y sus

j textos modificativos subsiguientes;

i z Esta franquicia se aplica a las importaciones efectuadas
directamente por el CONTRATISTA, por terceros que actuan por su
cuenta y por sus Sub-contratistas, a condición de producir un

_ certificado de utilización final.
Cc) Bajo las mismas condiciones arriba mencionadas, se
beneficiará de admisión al tipo global reducido del 5% de

l los derechos y tasas percibidos a la importación de los

materiales, productos, máquinas, útiles y equipos que, no
entrando en la categoría de bienes señalados en los

, , párrafos a) y b) más arriba enunciados, son necesarios,

¡ destinados y afectados a la producción, al almacenaje, al

E tratamiento, al transporte, a la expedición y a la
transformación de hidrocarburos de la zona de

! explotación.

| El beneficio del tipo reducido es acordado por el Ministerio de

EXA)

65
Economía y Hacienda a petición del CONTRATISTA:

- Bajo presentación de un programa general de importación; y

- O tras los trámites particulares de admisión al tipo
reducido, efectuado por el CONTRATISTA, quince (15) días antes

de la llegada de los bienes.

Estas solicitudes o peticiones deben precisar:

- La denominación comercial de los bienes y la partida

arancelaria en la que son clasificados;

- El valor de los bienes expresados en valor FOB y CIF;

d) Los bienes y objetos mobiliarios de uso personal y
doméstico importados por el personal extranjero del
CONTRATISTA afectados a las actividades que entran en el
marco de la realización de las Operaciones Petroleras, con
ocasión de su cambio de residencia, son admitidos en
franquicia en las condiciones fijadas por el Código de
Aduanas y, en particular por los artículos 17 al 20 del
Acta 13/65 - UDEAC - 35 del 14 de Diciembre de 1.965 y de

los textos modificativos subsiguientes;

13.2 Los CONTRATISTAS, los terceros importadores por su cuenta y sus

Subcontratistas se comprometen a no proceder a las
importaciones ¡innecesarias a la realización de operaciones
petroleras salvo en la medida en que los bienes no se
encuentren disponibles en Guinea Ecuatorial en las condiciones

similares de precio, de calidad y de plazo de entrega.

66

13.3

13.4

J 13.5

13.6

13.7

13.8

Los otros bienes que no estén en las disposiciones anteriores,
están sujetos al pago de los derechos y tasas percibidos por la

Administración de Aduanas según el régimen de derecho común.

Bajo reserva del respeto de sus obligaciones en materia
aduanera como se desprenden en los Puntos. 1 y 3 de la Sección
XIV y de la reglamentación en vigor, el CONTRATISTA, los
terceros importadores por su cuenta y sus Sub-subcontratistas
podrán re-exportar, con exhoneración de todo derecho y tasas
los bienes importados en el marco de las disposiciones del
Punto 1 (a) de la Sección XIV, cuando ya no sean necesarios a

las Operaciones Petroleras.

Todas las importaciones, exportaciones y  re-exportaciones
efectuadas en el marco del Contrato estén sometidas a las

formalidades requeridas por la Administración de Aduanas.

El CONTRATISTA es, respecto a la Administración de Aduanas,
conjuntamente y solidariamente responsable, con los terceros
importadores por su cuenta y sus Sub-subcontratistas, de todo
fraude que se detecte en contra de estos en el uso y disfrute
del beneficio de las disposiciones de la presente Sección. Las
multas, las penalidades y los pagos de toda naturaleza de los
que serán susceptibles por esos hechos no constituyen costos de

operaciones petroleras.

Fuera de los derechos y tasas previstos en la presente Sección,
el CONTRATISTA, los terceros importadores por su cuenta y sus
Sub-contratistas no estarán sometidos a cualquier otro pago por

este concepto.

Sujeto a las disposiciones de la Sección XII, el CONTRATISTA,

67

14.

1

sus clientes y sus transportadores tendrán derecho a exportar
libremente las cantidades de Petróleo para la recuperación y
Petróleo Crudo Neto a que tenga derecho el CONTRATISTA, en el
punto de exportación seleccionado para ese propósito, en

cualquier momento, libre de derechos e impuestos.

Se sobreentiende que el CONTRATISTA y sus subcontratistas se
comprometen a proceder con las importaciones ya mencionadas,
únicamente cuando los materiales y equipos no estén disponibles
en la República de Guinea Ecuatorial en condiciones
equivalentes de precio, cantidad, calidad, condiciones de pago

y plazo de entrega.

Los empleados extranjeros asignados a trabajar en la República
de Guinea Ecuatorial por cuenta del CONTRATISTA O sus
subcontratistas, y sus familias, tendrán derecho a importar a
la República de Guinea Ecuatorial, sus efectos personales,

durante su primer año de establecimiento.

SECCION XIV
DIVISAS EXTRANJERAS

El CONTRATISTA y sus subcontratistas estarán sujetos a las
leyes y reglamentos vigentes y aplicables al control de cambio
de la República de Guinea Ecuatorial. El CONTRATISTA y sus
subcontratistas tendrán el beneficio de los siguientes derechos
específicamente referentes a las Operaciones Petroleras,
durante la vigencia de este Contrato, siempre que hayan
cumplido todas «sus obligaciones de pago e impuestos de

conformidad con este Contrato y con las leyes aplicables en

Guinea Ecuatorial: ,
o CEE)
(a) De retener o disponer de ingresos obtenidos fuera de
Guinea Ecuatorial, incluyendo fondos tales como los que
pudieran resultar de la venta de su parte de producción de

petroleo.

(b) De pagar a subcontratistas extranjeros y empleados
expatriados del Contratista, fuera de Guinea Ecuatorial,
previa retención de los correspondientes impuestos
definidos en la Ley Tributaria vigente en la República de

Guinea Ecuatorial.

A tal efecto, el CONTRATISTA podrá abrir y utilizar
libremente cuentas bancarias en dólares de los Estados
Unidos de America o en otra divisa en bancos de su

elección en Guinea Ecuatorial y en el extranjero. '

No obstante lo anterior, el CONTRATISTA mantendrá en las
instituciones bancarias nacionales y durante la vigencia
del CONTRATO un saldo razonable no inferior al diez por
ciento (10%) del Presupuesto Anual de Gastos presentados y
al objeto de poder cubrir en todo momento las
eventualidades de puntual o urgente necesidad, así como el

pago de sus impuestos y demás obligaciones contractuales.

(c) De transferir los fondos que se hayan importado a
Guinea Ecuatorial por el CONTRATISTA o sus
subcontratistas, o que se hayan ganado por concepto de
Operaciones Petroleras, (o) en forma de ingresos
provenientes de la venta o arrendamiento de bienes o la

ejecución de servicios bajo las dispogiciones de este

Contrato /
6

69
14.2

14.3

15.1

15.2

El CONTRATISTA y sus subcontratistas presentarán y entregarán
al Ministerio de Economía y Hacienda, un informe detallado de
las transacciones de divisas efectuadas bajo este Contrato
durante el Trimestre anterior, incluyendo las transacciones
sobre cuentas abiertas en el extranjero y efectuadas en
cumplimiento de las disposiciones del punto 1 de la presente
Sección XIV, antes de cumplirse cuarenta y cinco (45) días

después del final de cada Trimestre.

Los empleados expatriados del CONTRATISTA, de conformidad con
los reglamentos vigentes en la República de Guinea Ecuatorial,
tendrán derecho a transferir libremente a su país de origen los
ahorros que resulten de sus salarios, así como las
contribuciones de jubilación y sociales pagadas por o a favor
de dichos empleados, siempre que éstos hubieran cumplido con
sus obligaciones ¡impositivas en la República de Guinea
Ecuatorial.
SECCION XV

LIBROS, CUENTAS, AUDITORIAS Y PAGOS

El CONTRATISTA mantendrá sus memorias y libros de acuerdo a los
reglamentos vigentes y al Procedimiento de Contabilidad adjunto

como Anexo C.

Las memorias y los libros serán llevados en idioma español y
expresados en Dólares. Serán respaldados con documentos
detallados donde figuren los gastos y recibos del CONTRATISTA

bajo este Contrato.

Dichas memorias y libros serán utilizados, para determinar los
ingresos brutos del CONTRATISTA, los Gastos Petroleros y las
utilidades netas, y para elaborar la declaración y el pago del

70

15.3

15.4

15

5)

Impuesto a la Renta del CONTRATISTA. Incluirán las cuentas del
CONTRATISTA, donde figuren las ventas de Hidrocarburos bajo

este Contrato.

Para fines de información, los estados de ganancias y pérdidas

y el balance general también serán llevadas en Francos CFA.

Hasta que el CONTRATISTA haya declarado el primer Campo
Comercial dentro del Area de Contrato, conforme aa las
disposiciones de esta Sección, los originales de las memorias y
los libros designados en el Punto 1 de la Sección XV podrán ser
guardados en las oficinas centrales del CONTRATISTA, con al
menos una copia en la República de Guinea Ecuatorial. Desde el
momento de la primera declaración de un Campo Comercial dentro
del Area de Contrato, dichas memorias y libros serán mantenidos

en la República de Guinea Ecuatorial.

Dentro de los primeros noventa (90) días de haberse cumplido un
Año Civil, el CONTRATISTA presentará al MINISTERIO el estado de
cuentas detalladas donde figuren los Gastos Petroleros que el
CONTRATISTA haya incurrido durante el mencionado Año Civil.

Las cuentas estarán certificadas por un auditor externo

independiente aceptable por ambas Partes.

Después de notificar al CONTRATISTA por escrito, el MINISTERIO
podrá hacer examinar y revisar las memorias y los libros
relacionados con las Operaciones Petroleras por los expertos de
su elección o por sus propios agentes. El MINISTERIO tendrá un
plazo de tres (3) años a partir del final de un determinado Año
Civil, para llevar a cabo dichos exámenes o revisiones con

respecto a dicho Año y de presentar sus objeciones al

CONTRATISTA por cualesquier contradicciones o errores

ds

15.6

15.7

15.8

encontrados durante tales exámenes o revisiones.

El CONTRATISTA prestará a las personas designadas por el
MINISTERIO la asistencia que fuese necesaria para ese propósito
con el objeto de facilitar el cumplimiento de sus funciones.

Los gastos razonables de dicho examen y revisión correrán a
cargo del CONTRATISTA y serán considerados como Gastos
Petroleros y recuperables según las disposiciones del Punto 2

de la Sección VII.

Todos los pagos entre las Partes bajo este Contrato, a menos
que acuerden otra cosa, serán en Dólares. Cuando la Parte
receptora sea el Estado, los pagos serán efectuados a la
Tesorería Pública y cuando la Parte receptora sea el
CONTRATISTA, los pagos serán efectuados por medio de un banco

designado por el CONTRATISTA.

A menos que sea acordada otra cosa, cualquier pago bajo este
Contrato será efectuado dentro de los treinta (30) días después
del final del mes en el cual ocurra la obligación de efectuar
el pago. El retraso en los pagos del monto adeudado devengará
intereses capitalizados diarios a las tasas LIBOR mas dos (2)

puntos porcentuales.

En caso de que persista el desacuerdo entre las partes, estas
designarán en común acuerdo un experto independiente de un
Gabinete Internacional que se esforzará en deliberar sobre el
desacuerdo. Si este procedimiento no resolviera el desacuerdo,

entonces se someterá el caso al Arbitraje somo lo prevee la
Sección XXIT. a 4
yr Goa"

72
11

=u

al

i

E

16.2

16.3

17.1

17.2

Cualquier q
cualquier
comunicado |

Reglamento q

En el caso
(3) primerd
correspondig
aceptación q

O hacer otra
|

Cualquier c

consorcio, €

Cualquier c
MINISTERIO,

INI

El CONTRATI|
incluido al
CONTRATISTA /
ocasionen a:
terceros, 1

Operaciones
El CONTRATI|
índole ocasi

las Operacio

El CONTRATI)|

n

we
to

SECCION XVI
TRASPASOS, CESIONES, CAMBIOS DEL C
Y DEL OPERADOR

16.1 Cada uno de las entidades jurídicas

CONTRATISTA tendrá:

a.El derecho de vender, ceder, transferir,
y disponer de otro modo de parte o t
intereses en el CONTRATO a cualquier
previo consentimiento del MINISTERIO,

denegado irrazonablemente.

b.El derecho luego de haber notificado
vender, ceder, transferir, traspasar o di
de parte o de todos sus derechos o intere

otra entidad jurídica que constituye 'el

Cc.Tendrá el derecho de vender, ceder, tran
disponer de otro modo, de parte o de t
intereses en el CONTRATO a otras part
compañías afiliadas u otra entidad
CONTRATISTA previo consentimiento escrit

cual no será denegado irrazonablenmente.

Los derechos y obligaciones que resulten
serán traspasados ni cedidos, total o parc
entidad que constituya el CONTRATISTA,
previo por escrito del MINISTERIO, según
Artículo 4.9 del Reglamento de Operacione:
no será denegado irrazonablemente.

73
11

18.2

la propiedad de los bienes y equipos, incluídos aquellos bienes
y equipos cuyos costos no han sido recuperados; así como
cualquier otro bien que haya sido adquirido y/o utilizado para
las Operaciones Petroléras y cualquier otra información técnica
adquirida antes y/o durante la vigencia del Contrato pasará

directamente al ESTADO.

Las disposiciones del Punto 1 de esta Sección no se aplicarán
al equipo del CONTRATISTA o al equipo de cualquiera de sus Sub-
contratistas que no sea esencial para las Operaciones

Petroleras, o a cualquier equipo arrendado.

Si' el MINISTERIO no desea utilizar dichos bienes y equipos,
tendrá derecho a exigirle al CONTRATISTA que los retire por su
propia cuenta, sobrentendiéndose que el CONTRATISTA llevará a
cabo las operaciones de abandono de acuerdo a las buenas
prácticas de la industria petrolera internacional, y según el
programa de tiempo y las condiciones definidas en el plan de
abandono previamente aprobado, conforme a las disposiciones

previstas en el Punto 23 de la Sección VI.

SECCION XIX
TERMINACION, RESCISION Y CANCELACION DEL CONTRATO

19.1 Este Contrato puede terminarse, sin compensación, al

ocurrir una de las siguientes causas:

a) Violación material o infracción por el CONTRATISTA de la
Ley de Hidrocarburos o del Reglamento de Operaciones

Petroleras;

b) Un retraso en el pago de las obligaciones del CONTRATISTA

16 NS
tt

<:e alguna base para justificar
tada por el MINISTERIO quedará
“ciones de la Sección XXII. En

te hasta la ejecución del laudo

¡od
¿IDAD DE CONDICIONES

:s Petroleras a realizar bajo el

“ y reglamentos vigentes en la

s-jeto a las leyes y reglamentos

sa Ecuatorial.

o del CONTRATISTA llegaran a

resultado ke nuevas leyes,
iles casos las Partes están - de

ecesarios a las disposiciones
observando el principio que la
v la misma condición económica
) haber sucedido el cambio en las
e titución a la otra Parte no

do por dicha otra Parte como

 :ará para negar al CONTRATISTA
8

L

al ESTADO, durante 1

meses;

c) La paralización de lo:

a un Campo durante se
a) Después de comenzar
paralización de su €

decidido sin el permi

e) El inclumplimiento pc
de tiempo prescrito,
con las provisiones d
£) Cuando el CONTRATIS'
quiebra, o en liquic

financiera o efectua

acreedores;
9) según las disposicior
236 Salvo con respecto

párrafo (f) anterior, el

Contrato sólamente despu
formal al CONTRATISTA,

recibo, para remediar la
(3) meses con respecto a
párrafos a) y d) anterior

notificación.

Al no cumplir el CONTRAT

período de tiempo prescrito, €
21.1

el beneficio de alguna ley o reglamento nuevo del Estado cuya

intención es la de beneficiar al CONTRATISTA.

Los “Ingresos del Estado” dentro del sentido del Punto 3 de
esta Sección XX significan la suma de todos los ingresos, sean
derivados de derecho de Regalías, participación en los
beneficios, arrendamientos, honorarios, agotamiento u Otra
forma de contribución financiera pagada al Estado por el
CONTRATISTA, como resultado de las Operaciones Petroleras bajo

el presente Contrato.

SECCION XXI
FUERZA MAYOR

El  inclumplimiento de las obligaciones 0 condiciones
establecidas en el presente Contrato, que fueran ocasionados
como consecuencia de los acontecimientos señalados como de
Fuerza Mayor en el Contrato, no se considerarán como infracción
o incumplimiento del presente CONTRATO, cuando tal causa afecte
o tenga relación directa entre la obligación y la causa de la

Fuerza Mayor.

No obstante lo anterior, los pagos pendientes por cada parte

deberán ser realizados necesariamente.

Cualquier obligación o condición procedente de este Contrato
que impida a uno u otra Parte de cumplir en total o en parte,
con excepción de los pagos por los cuales cada Parte es
responsable, no se considerará como infracción de este Contrato
si dicha falta de cumplir es causada por un evento de Fuerza
Mayor, con la provisión de que hay relación directa de causa y

efecto entre la falta de ejecución y el evento de Fuerza Mayor

79
| invocado.
1
|
|
!

21.2 Para fines de este Contrato, un evento se considerará Fuerza

Mayor si reune las condiciones siguientes:
! (a) tener como efecto, impedir provisional o permanentemente a
cualquiera de las Partes cumplir con sus obligaciones,

; según este Contrato; y

(b) ser imprevisible, inevitable y fuera del control de la

|

Parte que declara Fuerza Mayor y no es consecuencia de su

mn negligencia u omisión.

Dichas circunstancias pueden depender sin limitación de:
_ terremotos, huelgas, motines, insurrecciones, perturbaciones
a civiles, sabotajes, actos de guerra o actos que se pueden
considerar como una guerra. Las Partes acuerdan que el término
de Fuerza Mayor, se interpretará conforme a los principios y

| prácticas de la industria petrolera internacional.

21.3 Si una de las Parte no pudiera cumplir con alguna obligación o
condición estipulada en este Contrato por razones de Fuerza
Mayor, dicha Parte lo comunicará a la otra por escrito tan
pronto como sea posible, y en cualquier caso, a más tardar,

catorce (14) días después del evento, exponiendo los motivos

del incumplimiento, las particularidades de la Fuerza Mayor,
así como la obligación o la condición afectada. La Parte
afectada por la Fuerza Mayor mantendrá “informado en todo
momento a la otra de la situación o estado actualizado de la
Fuerza Mayor e informará puntualmente a la otra tan pronto como
i la Fuerza Mayor haya desaparecido, situación que restablecerá

la continuación del cumplimiento de las obligaciones y

80

p
y
21.4

21.5

21.6

22.1

condiciones del Contrato.

Las obligaciones no afectadas por el evento de la Fuerza Mayor

se seguirán cumpliendo según las provisiones de este Contrato.

Toda obligación suspendida como consecuencia de Fuerza Mayor
será ejecutada a la mayor brevedad posible, en un tiempo no
superior a la duración que hubiera transcurrido la Fuerza

Mayor.

Cuando una situación de Fuerza Mayor se prolonge por más de
noventa (90) días, las Partes se reunirán para examinar la
situación y las implicaciones Cara a las Operaciones
Petroleras, a fin de canalizar el curso apropiado del
cumplimiento de las obligaciones contractuales en las
circunstancias de dicha Fuerza Mayor. En tal caso, la duración
del Contrato se prorrogará por un período igual al que haya

durado la Fuerza Mayor.

SECCION XXII
ARBITRAJE

En el caso de que surja disputa entre el Estado y el
CONTRATISTA en cuanto a la interpretación o ejecución de este
Contrato, las Partes harán sus mejores esfuerzos para resolver

la contienda amigablemente.

Si, dentro de tres (3) meses desde la fecha de aviso de tal
contienda, las Partes no han llegado a un acuerdo amigable, el
asunto será sometido a Arbitraje que establece el sometimiento
del tribunal de Arbitraje de la Camara de Comercio

Internacional (CCI) y resuelto de conformidad con el ículo

8l

22.2

22.3

22.4

4.28 del Reglamento de Operaciones petroléras sobre el
arbitraje, con la excepción de la lengua, el lugar y la ley
aplicable que serán como se especifican en el siguiente Punto.

La sede del arbitraje será acordada por Las Partes, y a falta
de acuerdo, será determinado por los árbitros. El idioma de los
procedimientos de arbitraje será el español y las leyes
aplicables serán las leyes de la República de Guinea Ecuatorial
al igual que los reglamentos y la práctica de la ley

internacional aplicable al tema.

El juzgado de arbitraje estará compuesto de tres (3) árbitros
dos (2) de los cuales designados por cada una de Las Partes y
el tercero que actuará de Presidente, nombrado o designado por
la Cámara Internacional de Comercio. Ningún árbitro será

ciudadano de los países de las Partes.

Todo procedimiento de Arbitraje que se inicie de conformidad
con este acuerdo se sustanciará con sujeción a las reglas de
arbitraje de la Camara de Comercio Intercional (CCI) que estén

en vigencia a la fecha en que se inicie el procedimiento.

El laudo arbitral será definitivo y obligatorio para las Partes

y se podrá hacer cumplir de inmediato.

Los gastos de arbitraje se cargarán a las Partes, sujeto a la
decisión del juzgado de arbitraje referente a su distribución

en el costo.

Las Partes se conformarán con toda medida de conservación

prescrita o recomendada por el juzgado de arbitraje.

Una petición de arbitraje dará lugar a la suspensión las

82
is

previsiones contractuales en cuanto a la materia

cualquier manera para cumplir con los objetivos de

Contrato.

El MINISTERIO facilitará, de acuerdo con las normas

de la

contienda, pero todo otro derecho y Obligación de las Partes
bajo este Contrato no se suspenderán.
5 SECCION XXIII
CONDICIONES PARA LA APLICACION DEL CONTRATO
Y NOTIFICACIONES
13.1 Las Partes por la presente están de acuerdo en cooperar en

este

Y

procedimientos vigentes en la Republica de Guinea Ecuatorial,

el desempeño de las actividades del CONTRATISTA otorgándole

todos los permisos, licencias, y derechos de acceso necesarios

para los fines de Operaciones Petroleras, y poniendo a

disposición todos los servicios apropiados con respecto

su

a

dichas Operaciones del CONTRATISTA, sus empleados y agentes en

el territorio de la República de Guinea Ecuatorial.

23.2 Cualquier notificación remitida o que debiera ser remitida por

las Partes la una a la otra, se dará como entregada en el

momento de la firma del debido acuse de recibo por parte

receptora. Dichas notificaciones se harán n español y

dirigirán a:

83

se
o

23.3

23

23.

.4

5)

Para el ESTADO:

Ministerio de Minas y Energía
Malabo, B.N.

República de Guinea Ecuatorial
c/ 12 de Octubre

FAX: (240) 93353

TEL: (240) 93567, 93405

TELEX: GBNOM 5405 EG

Para el CONTRATISTA:

ATLAS PETROLEUM INTERNATIONAL LIMITED
Victoria Island, Lagos, Nigeria

Y

OSBORNE RESOURCES LIMITED

104 SAFFREY SQUARE,

Bay Street, Nassau-Bahamas
Los avisos se considerarán entregados en la fecha de recibo de
parte del destinatario de acuerdo con el acuso de recibo.
El Estado y el CONTRATISTA pueden en cualquier momento cambiar

o modificar las direcciones mencionadas en la Sección 23.2,

sujeto a por lo menos diez (10) días de aviso previo.

Este Contrato puede ser modificado solamente por escrito y por

acuerdo mutuo de las Partes.

Los títulos en este Contrato se usan para el propósito de

conveniencia y referencia y nunca delimitan o describen el

campo y el objeto del Contrato le cualquiera de sus
cláusulas. l SN A,
—
84
23.6

23.7

23.8

Los anexos A, B, C, y D, adjuntos aquí forman parte integrante

de este Contrato.

Para todo cuanto no estuviera recogido en el presente Contrato,
serán de aplicación las disposiciones previstas en la Ley de
Hidrocarburos y el Reglamento de Operaciones Petroleras

vigentes.

Este Contrato constituye el acuerdo definitívo entre el Estado
y el CONTRATISTA y reemplaza y sustituye cualquier otro acuerdo
entre las partes ya sea oral o escrito, celebrado antes de la

fecha de firma del mismo.

Las partes acuerdan que, durante la vigencia del CONTRATO y un
período de DOS (2) años posteriores a su terminación, toda la
información relacionada con las operaciones petroleras será de
caracter confidencial y no podrá ser divulgada por ninguna de

las partes sin el consentimiento mutuo.

Del mismo modo, el MINISTERIO no revelará a terceros
información protegida por patentes o convenios contractuales o
que pertenezcan a la tecnología propia del: CONTRATISTA o que

esta hubiere recibido bajo licencia.

En todo caso, con motivo de la obtención de nuevas ofertas, el
MINISTERIO podrá mostrar a terceros los datos geofísicos y
geologicos relacionados con la parte O partes del Area de

Contrato adyacente al area de nuevas ofertas.

Esta clausula de confidencialidad no se aplicará a un potencial
comprador de buena fe (bona fide potential assignee), el cual

estará sometido a obligación de confidencialidad; ni tampoco se

85
aplicará a la obligación del Estado de informar a las

instituciones financieras internacionales.

Las partes podrán entregar informes o fotografías relacionadas
con las Operaciones Petroleras a los medios de comunicación

unicamente previo acuerdo mutuo.

SECCION XXIV
TEXTO

Se redacta el presente Contrato en los idiomas español e
inglés. De surgir cualquier controversia en cuanto a la

interpretación de los dos textos, regirá el texto en español.

SECCION XXV
FECHA DE VIGENCIA

Este Contrato entrará en vigor en la fecha de su ratificación
por parte del Estado, entendiendose por dicha fecha, como la
Fecha de Vigencia, y este Contrato será entonces obligatorio

para las Partes.
En testimonio de lo cual, las Partes firman el presente

Contrato en DOS (2) originales en los idiomas español e inglés

en la Ciudad de Londres, a primero de Diciembre del año 199%.

86
| : POR EL MINISTERIO DE MINAS Y ENERGIA
l 1 DE LA REPUBLICA DE GUINEA ECUATOR

Ll

E POR EL CONTRATISTA

| ATLAS PETROLE INTERNATIONAL LIMITED
NOMBRE: PRINCE ARTH
| TITULO PRESIDENTE DE LA JUNTA DIRECTIVA

EZE

OSBORNE RESOURCES LIMITED
¡ NOMBRE : G. O. SIMONIAN

TITULO: DIRECTOR GENERAL

87
11

Ll.

ANEXO A
AREA DE CONTRATO

Adjunto y formando parte integral de este Contrato entre a República de Guinea
Ecuatorial y el CONTRATISTA.

En la Fecha de Vigencia, el área de Contrato inicial cubre un área estimada de
aproximadamente OCHOCIENTOS SEIS (806) kilómetros cuadrados, equivalente a
OCHENTA MIL SEISCIENTOS (80,600) hectares.

Dicha área de Contrato se describe en el mapa proporcionado en el Anexo B.

Los puntos A, B, C y D indicados en este mapa se define abajo, refiriéndiose al
meridiano de Greenwich, por sus coordenadas geográficas:

A 9 00*00”E 3 30”00”N
B 9 00”00”E 3 15”00”N
C Frontera Internacional 3 15"00”N
D Frontera Internacional 3 30*00”N

bl

ANEXO A
AREA DE CONTRATO

Adjunto y formando parte integral de esye Contrato entre la

República de Guinea Ecuatorial y el CONTRATISTA.

ontrato inicial cubre un
ISCIENTOS CINCUENTA Y DOS
es a CIENTO SESENTA Y CINCO

En la Fecha de Vigencia, el área de

área estimada de aproximadamente MIL
(1652) kilómetros cuadrados, equivale

MIL DOSCIENTOS MIL (165.200) Hectare

Dicha área de Contrato se degcribe en el mapa proporcionado en

el Anexo B.

Los puntos A, B, C, D, Y, F indicados en dicho mapa se definen

abajo, refiriéndose al merjdiano de Greenwich, por sus coordenadas

geográficas:
A: 9%15'00"E hi 2%30'00"N
/

B: 9%00'00"E 230'00"N

C: 9%00'00"E 2%15'00"N

D: 9%30'00"E 2%15'00"N

E: 9730'00"E Frontera internacional
F: 9%15'00"E Frontera internaciona

ua? :

88
11

ANEXO B
MAPA DEL AREA DE CONTRATO

Este anexo se adjunta y forma parte integrante del presente
CONTRATO, entre la Republica de Guinea Ecuatorial y el CONTRATISTA

y esta delimitado por coordenadas segun se indica a continuacio

6LÓy

7%

89
ol pa -

11

ANEXO C
PROCEDIMIENTO DE CONTABILIDAD

Adjunto y formando parte íntegra de este Contrato celebrado entre

la República de Guinea Ecuatorial y el CONTRATISTA.

ARTICULO 1
DISPOSICIONES GENERALES
1.1 PROPOSITO

Este Procedimiento de Contabilidad se aplicará y se observará en

el cumplimiento de las disposiciones de este Contrato.

1.2 INTERPRETACION

Para los propósitos de este Procedimiento “de Contabilidad los
términos utilizados aquí que están definidos en el Contrato,
tendrán el mismo sentido cuando se emplean en este Procedimiento
de Contabilidad. En el caso de cualquier discordancia o conflicto
entre las disposiciones de este. Procedimiento de Contabilidad y
las otras disposiciones del Contrato, las otras disposiciones del

Contrato prevalecerán.
1.3 LIBROS Y ESTADOS DE CUENTAS

1.3.1 Hasta que el CONTRATISTA haya declarado el primer Campo
Comercial de conformidad con lo dispuesto en la Sección V del
Contrato, el CONTRATISTA mantendrá en su oficina principal

las cuentas completas, los libros y memorias de todos los

90
costos y gastos relativos a las Operaciones Petroleras bajo
el Contrato de conformidad con los estandares y
| procedimientos de contabilidad generalmente aceptados en la
! industria petrolera internacional y de conformidad con el
da plan contable acordado bajo el Artículo 1.3.2 más abajo. Una
¡ copia completa de estas cuentas, libros y memorias será
! guardada en la oficina del CONTRATISTA en la República de

Guinea Ecuatorial.

A partir del momento en que el CONTRATISTA ha declarado su

11

primer Campo Comercial dentro del Area de Contrato, el

+ CONTRATISTA mantendrá en la República de Guinea Ecuatorial
ES las cuentas completas, los libros y memorias de los costos y
| ¡ gastos (incluyendo aquellos costos y gastos incurridos
durante el período de exploración del Contrato) relativos a
| l todas las Operaciones Petroleras aquí referidas, de
| ¡ conformidad con los estandares y procedimientos de
contabilidad generalmente aceptados en la industria petrolera

internacional y de conformidad con el plan contable acordado

bajo el Artículo 1.3.2 más abajo.

Los propósitos de este Procedimiento de Contabilidad son de:
(1) clasificar los gastos, (ii) definir los Gastos
Petroleros, (iii) prescribir cómo las cuentas del CONTRATISTA

! deben ser preparadas y aprobadas.

1.3.2 Dentro de un plazo de noventa (90) días a partir de la Fecha

- de Vigencia, el CONTRATISTA someterá al MINISTERIO y
discutirá con él un esquema propuesto para el plan contable,

) los libros, memorias e informes, esquema que estará conforme

a los estandares aceptados y a los sistemas de contabilidad

91
1

reconocidos y coherentes con los procedimientos y prácticas

normales en la industria petrolera.

Dentro de un plazo de noventa (90) días después de recibir la
propuesta arriba mencionada, o bien el MINISTERIO notificará
por escrito su aprobación, o bien pedirá por escrito

revisiones de la misma.

Dentro de un plazo de ciento ochenta (180) días después de la
Fecha de Vigencia, el CONTRATISTA y el MINISTERIO se
acordarán sobre el esquema del plan contable, libros,
memorias e informes que describirán la base de los
procedimientos y sistemas de contabilidad a desarollar y
utilizar bajo este Procedimiento de Contabilidad. Después de
dicho acuerdo, el CONTRATISTA preparará “¡inmediatamente y
entregará al MINISTERIO copias formales del plan contable
detallado y completo y de los manuales relativos a los
procedimientos y funciones para contabilizar, memorizar e

informar que deberán ser seguidos bajo el Contrato.

A demás de la generalidad de lo que precede, el
CONTRATISTA someterá al MINISTERIO, a intervalos regulares,
los estados relativos a las Operaciones Petroleras,

incluyendo, pero sin limitación, lo siguiente:

(a) Estado sobre la producción.
(b)Estado sobre el valor de la producción y el precio.
(c)Estado sobre los Gastos Petroleros.

(d) Estado sobre la remanencia de los gastos petroleros

anuales.

(e) Estado sobre la Participación en la Producción.

(£) Estado anual al cierre.

92

ANEXO D

GARANTIA BANCARIA

CARTA DE GARANTIA DE CUMPLIMIENTO POR LA COMPAÑIA MATRIZ PARA EL

AREA DE CONTRATO BLOQUE EN LA REPUBLICA DE GUINEA
ECUATORIAL.

CONSIDERANDO que, una compañia que
opera legitimamente según las leyes de con sede
en ¡Y

CONSIDERANDO que, , Uúna compañia constituida

legitimamente según las leyes de

(“Compañia”), es una compañia subsidiaria totalmente controlada

por la principal; y

CONSIDERANDO que, la compañia ha celebrado en forma contemporanea
un Contrato de Participación en la Producción (el “CONTRATO”) con
la República de Guinea Ecuatorial (el “ESTADO”) para el Area de
Contrato y

CONSIDERANDO que, la COMPAÑIA tiene un interés de participación

según se especifica en el CONTRATO; y

CONSIDERANDO que, la principal acepta, comprende plenamente sus
obligaciones contractuales de la compañia según se establece en

el CONTRATO;

POR LO TANTO, se acuerda y estipula lo siguiente

Gt il

118
La empresa principal se obliga como garante en virtud de
esta Carta de Garantía de Cumplimiento asumida por la
principal (“GARANTIA”) frente al ESTADO, respecto del
cumplimiento de las obligaciones asumidas por la compañia
según se describe con mayor detalle en la subsección

de este Contrato.

De acuerdo con la subsección del Contrato, la
cantidad de cualquier Garantía presenteda por la principal
según el presentada Contrato en la correspondiente etapa del
Año del Contrato, será liberada de la obligación de gasto
mínimo correspondiente a esa etapa del Año del Contrato
cuando la obligación del gasto mínimo hubiese sido
satisfecho. Si al final, los gastos de exploración incuridos
por la compañia durante los dos (2) primeros Años del
Contrato fueran menores que la obligación de gastos mínimos
descritos en la Sección ____ del Contrato, la Principal
acuerda pagar al ESTADO al primer requerimiento de pago, sin
necesidad de prueba ni condición en balance de los montos no
incurridos. El primer requerimiento de pago del ESTADO será
dado dentro de los treinta (30) días naturales contados a
partir de la finalización del período exploratorio inicial
al cual se relaciona. La falta de requerimiento de pago
oportuno por parte del ESTADO, según lo dispuesto más
arriba, liberará a la Principal del cumplimiento de sus
obligaciones según esta Garantía. La demanda “se hará
mediante un escrito original por facsimile del Ministerio de
Minas y Energía de la Rapública de Guinea Ecuatorial

(“MINISTERIO”) certificando que 7 no

cumplió con el programa de trabajo al que se comprometío en
el Contrato que cubre el bloque +. El MINISTERIO

deberá expresar expecíficamente la manera en que

119

a

falló en el cumplimiento del compromiso de

tal trabajo. El MINISTERIO entregará la demanda a la

Principal en

Esta Garantía está regida y será interpretada según las

leyes de Guinea Ecuatorial.

El vencimiento de esta Garantía tendrá lugar en la primera
de las siguientes fechas: dos (2) años y treinta (30) días
consecutivos contados a partir de la fecha de entrada en
vigencia del Contrato Oo, la fecha en la cual en Ministerio

de Minas y Energia de la República de Guinea Ecuatorial

“hubiera reconocido el cumplimiento de las obligaciones de

gastos mínimos por parte de la Compañia y/o su cesionario
autorizado respecto del periíodo de exploración inicial,

según lo dispuesto en el Contrato.

Para que dicho Aval sea efectivo en la República de Guinea
Ecuatorial deberá “ser previamente elevado a Escritura
Pública por un notario u otra autoridad competente nombrada
por la Principal de dicha escritura deberá cumplir con los
requisitos legales. Los ¿gastos que ocasionen dicha
tramitación correrán a cargo de la Compañia y no serán

recuperables.

EN TESTIMONIO DE LA CUAL, la empresa Principal y la Compañia

firman esta Garantía a los días del mes de

de mil novecientos noventa y nueve.

PRINCIPAL COMPAÑIA

120

Por: Por:

Nombre: Nombre:

Cargo: Cargo:

Compareció ante mí, el suscrito Notario Público, en y para

, este día a de de

mil noveciento noventa y nueve, el Presidente del Consejo
Directivo de Y reconoció

ante mí que ejecutó ante mí dicho instrumento para los propósitos

y con la contraprestación debidamente indicados, y como acto y

hecho de r” y que es debidamente

aprobado para hecer tal autorización.

Dado bajo mi mano y sello este día de de mil

novecientos noventa y nueve.

Notario Público

Nombre en letras de molde de

121
A

(g) Estado sobre el Presupuesto Anual.

1.3.4 Todos los informes y estados serán preparados de
conformidad con el Contrato, las leyes de la República de
Guinea Ecuatorial y los reglamentos relacionados, y cuando no
haya disposición correspondiente en ningúno de ellos, se hará
conforme a las prácticas generalmente aceptadas en la

industria petrolera internacional.

1.4 IDIOMA Y UNIDAD DE CUENTA

1

A menos que fuere acordado de otro modo, todos los libros e
j informes, cuentas, memorias se prepararán y se mantendrán en
español e inglés y serán registrados en Dolares. Por concepto
de información, el CONTRATISTA podrá también mantener cuentas

y registros en otros idiomas y monedas.
1.5 DERECHOS DE VERIFICACION Y AUDITORIA DEL ESTADO

nogal Como está dispuesto en el punto 5 de la Sección XV del
Contrato, el MINISTERIO notificará al CONTRATISTA por escrito
con por lo menos cuarenta y cinco (45) días de anticipación,
el derecho de verificar y auditar, durante los horarios
normales de oficina, todos los registros y documentos
reflejando los costos y gastos, tales como las cuentas, los
libros, las memorias, las facturas, los bonos de caja, las
notas de débito, las listas de precio o documentación similar
del CONTRATISTA relativos a las Operaciones Petroleras bajo
el Contrato. Además, los auditores tendrán el derecho, en
relación con dicha audítoria, de visitar e inspeccionar, en
todo momento razonable, todos los sitios, plantas,
instalaciones, almacenes y oficinas del CONTRATISTA Uy

93

Eu S

Al
principio en Guinea Ecuatorial, que afectan directa O
indirectamente a las Operaciones Petroleras y de hacer
preguntas al personal asociado con estas Operaciones. Los
Gastos incurridos durante las auditorías correrán a cargo del
Contratista, los cuales serán considerados como Gastos de

Operaciones.

Cuando el MINISTERIO requiera la verificación de los gastos
hechos por un tercero o una afiliada del CONTRATISTA, el
MINISTERIO tendrá el derecho de obtener un certificado
auditado por una companía de contadores independientes

reconocida internacionalmente y aceptable para ambas Partes.

1.5.2 Cualquiera objección que resulte de una auditoria será
notificada por escrito al CONTRATISTA dentro de un plazo de
noventa (90) días después de acabar la auditoría de que se
trate (auditoria que estará consignada por un intercambio de
cartas entre el CONTRATISTA y el MINISTERIO); el
incumplimiento de dicha objeción escrita dentro del plazo
señalado, será considerado como un reconocimiento de lo

correcto de las cuentas y de los libros del CONTRATISTA.

1.5.3 El CONTRATISTA contestará cualquier aviso de objeción bajo
el Artículo 1.5.2 dentro de un plazo de noventa (90) días
después de recibir dicho aviso. La objeción del MINISTERIO,
aun cuando el CONTRATISTA no responda dentro del plazo

estipulado, prevalecerá.

1.5.4 Todos los ajustes acordados que resulten de una auditoria
y todos los ajustes que requieran las objeciones

prevalecientes serán inmediatamente hechos en las cuentas del
1.5.5

CONTRATISTA y cualquier ajuste en los pagos debidos a estados

consecutivos será hecho de inmediato.

Si el CONTRATISTA y el MINISTERIO no pueden lograr un
acuerdo definitivo en los ajustes propuestos por la
auditoria, pueden, por acuerdo mutuo, someter su diferencia
para obtener una resolución por medio de una determinación de
un experto conforme a lo dispuesto en la Sección XXIII de
este Contrato. Cuando temas relacionados con la auditoria no
estén resueltos, el CONTRATISTA deberá conservar los
documentos correspondientes y permitir la verificación de

estos hasta que el tema esté resuelto.

TASA DE CONVERTIBILIDAD

La Tasa de Cambio se establecerá cada -mes, basada en la media
aritmética de las tasas de compra y de venta del Dólar frente
a la unidad monetaria de Guinea Ecuatorial durante el més,
como esté publicado por el Banco de los Estados de Africa

Central (BEAC).

La Tasa de Cambio del mes civil anterior se utilizará para
las transacciones de cambio, y con el propósito de determinar
el contravalor de Dólares en unidad monetaria ecuatoguineana
para el més siguiente; la Tasa de Cambio de los Libros de
Contabilidad se cambiará cuando la media aritmética de las
tasas de compra y de venta del cierre de cualquier més civil
siguiente varía de más del uno porciento (1%) subiendo o
bajando con referencia a la Tasa de Cambio de los Libros de

Contabilidad que se está aplicando.

95

4
1

Su

BASE DE CONTABILIDAD DE COMPROMISO

Todos los libros y cuentas se prepararán sobre una base de
contabilidad de compromiso. Los “¡ingresos se atríbuiran al
período contable en el que se devengan, sin que se necesite
distinguir “si una transacción particular engendra un
desembolso o un cobro en caja. Los gastos y costos se
considerarán incurridos, en el caso de renglones físicos, en
el período contable en el que se transfiere al CONTRATISTA el
título de propiedad relacionado, y en el Caso de servicios,
en el período contable en el que dichos servicios se

efectuan.

Todos los estados sometidos [al MINISTERIO conforme al
Artículo 1.3.3 se prepararán sobre la base de los flujos de
caja. Una conciliación trimestral y anual entre la base de
los flujos de caja y la base de contabilidad de compromiso

serán entregadas después.

REVISION DEL PROCEDIMIENTO DE CONTABILIDAD.

Por acuerdo mutuo entre el MINISTERIO y el CONTRATISTA, este
Procedimiento de Contabilidad podrá ser revisado de vez en

cuando y Las Partes firmarán el documento revisado.

ARTICULO 2

CLASIFICACION GENERAL DE LOS COSTOS
DE OPERACIONES PETROLERAS

96
dl

L

Los costos se desglosarán según su naturaleza. Los criterios
de clasificación estarán incluidos en el Programa Anual de
Trabajo y en el Presupuesto Anual aprobados para el Año en el
que se efectúa el gasto y otros renglones que han sido
acordados de vez en cuando por Las Partes. Todos los costos
Petroleros serán clasificados, definidos y asignados como se
indica más abajo. Las memorias de los costos Petroleros serán
mantenidas de una manera tal que permitan una asignación
propia a Cada Campo en el caso de un Descubrimiento

Comercial.
COSTOS DE EXPLORACION

Los costos de Exploración son todos los costos directos,
generales y de administración incurridos durante la
exploración de Hidrocarburos dentro de un area que forma

parte del Area de Contrato incluyendo:

a) Estudios y levantamientos aéreos, geofísicos,
geoquímicos, paleontológicos, geológicos, topográficos,

sísmicos y sus interpretaciones.
b) Perforación para sacar testigos.

c) Mano de obra, materiales, suministros y servicios

utilizados para perforar Pozos de exploración.

d) Instalaciones utilizadas unicámente para los propósitos
señalados en los párrafos (a), (b) y (Cc) arriba,
incluyendo carreteras de acceso e informaciones

geológicas geofísicas adquiridas totalmente

identificadas de manera separada ¡AN / A
e) Cualquier otro costo incurrido en la exploración y la
evaluación de Hidrocarburos después de la Fecha de
Vigencia pero antes de la fecha de otorgamiento de un
Area de Desarollo relacionada al Campo correspondiente y

que no sea cubierto por el Artículo 2.3 más abajo.
COSTOS DE DESARROLLO

Los costos de desarollo consistirán en todos los costos

directos, generales y de administración incurridos en:

a) La Perforación de Pozos que se definen como Pozos de
dasarrollo con objeto de producir a partir de un campo,
que esos Pozos resulten secos o productivos, y la
perforación de Pozos para inyección de agua o de gas

para mejorar la recuperación de los Hidrocarburos;

b) La Terminación de Pozos instalando entubación o equipos
o de otra manera después de la perforación del Pozo para
convertirlo en Pozo productivo o en Pozo para inyección
de agua o de gas para mejorar la recuperación de los

Hidrocarburos;

Cc) Los costos de desarrollo, transporte, de las
instalaciones de los tanques de almacenamiento de
Hidrocarburos, oleoductos, gasoductos, lineas de flujo,
unidades de explotación y tratamiento, equipos de cabeza
de pozos, equipos de subsuelo, sistemas de mejoramiento
de la recuperación, plataformas costa-afuera, terminales

y Muelles de exportación, puertos e instalaciones

4

98
dde

relacionadas, y Carreteras de aceso para las actividades

de explotación;

d) Estudios de ingeniería y diseño para las instalaciones a

las que se refieren el párrafo (c) arriba;

COSTOS DE EXPLOTACION O PRODUCCION.

Los costos de explotación son todos los costos generales y
administrativos, de servicios y de las Operaciones Petroleras
incurridos a partir de la fecha de aprobación del plan de

explotación correspondiente previsto en el punto 11 de la

“Sección V de este Contrato.

COSTOS DE COMERCIALIZACION

Son los costos incurridos por exportaciones de Hidrocarburos;

dichos costos pueden ser:

- flete de los petroleros,

- honorarios de los pilotos, etc
ASIGNACION DE COSTOS GENERALES Y ADMINISTRATIVOS

Los costos generales y administrativos, que no sean Cargos
directos, asignables a esta operación, se determinarán
mediante un estudio detallado, y el método determinado por
cada estudio se aplicará consistentemente en Cada Año de
Calendario. El método seleccionado debe ser aprobado por el
MINISTERIO y el CONTRATISTA.

Es A
RECUPERACION DEL INTERES

El interés sobre préstamos obtenidos de una Parte de compañía
Afiliada o matriz o, de terceras partes no Afiliadas a tasas
que no excedan las tasas comerciales prevalecientes para
inversiones en Operaciones Petroleras, no puede ser
recuperable como Costos de Operaciones Petroleras pero puede
deducirse de los ingresos al calcular la responsabilidad

Tributaria de los Ingresos del Contratista.
SEGURO Y RECLAMACIONES

Los costos de Operaciones Petroleras incluirán primas pagadas
por “seguro normalmente requerido para las Operaciones
asociadas con las obligaciones del Contratista llevadas a
cabo de acuerdo al Contrato. Todos los costos incurridos y
pagados por el Contratista en resolución de cualquier
pérdida, reclamación, daños y perjuicios, fallos, y otros
costos, incluyendo dinero asociado con las obligaciones de
acuerdo al Contrato serán incluidos en los Costos de
Operaciones Petroleras menos cualquier costo recuperado por
el Contratista mediante reclamaciones de seguro, siempre que
dichos costos no ocurran o resulten de la negligencia del

CONTRATISTA.

2.8 CONTABILIDAD DEL INVENTARIO

los costos de materiales y herramientas comprados para la

reposición en el inventario, serán recuperables en el Año

Calendario en el cual dichos materiales y parremientas han
-

llegado en la República de Guinea Ecuatorial

—% |
Eh
A
dl

ARTICULO 3
OTRA CLASIFICACION DE COSTOS

(Métodos Contables a Emplearse en el Cálculo del Impuesto Sobre

la Renta)

Durante cualquier año en que ocurriese la producción comercial,

los Costos de Operaciones Petroleras se compondrán de:

¿I. COSTOS QUE SON DE CAPITAL para el año en curso.
II. COSTOS QUE NO SON DE CAPITAL para el eño en curso.

(1) COSTOS DE CAPITAL

Los costos de capital para el año en curso se clasifican

en Tangibles (sujetos a depreciación) e Intangibles:
3.1.1COSTOS DE CAPITAL TANGIBLES:

Se entiende por Costos de Capital Tangibles, aquellos costos
incurridos en la adquisición de activos fijos relacionados
con las Operaciones Petroleras que normalmente tienen una
vida útil mayor de un (1) año; dichos activos sufrirán una
depreciación anual conforme establece este Procedimiento de
Contabilidad. Para cualquier Año Calendario en que ocurra
producción comercial, los Costos de Operaciones Petroleras

Para la recuperación de la inversión serán conforme lo
establecido en la Sección 7, de este Contrato. Los costos
tangibles incluyen los siguientes, sin limitarse a ellos:

101 Dr E
a) en pozos de descubrimiento y producción: los costos de
materiales y equipos de completación (equipos downhole
“tuberías fijas de producción, Packers de producción,

| m0 válvulas y otros", equipos de cabezas de pozos,

' maquinaria de subsuelo para la elevación, varíllas de

| bombeo, bombas de superficie, cables de descarga,

| equipos de colección, lineas de entrega (flexibles),
árbol de navidad fijo y sus válvulas, oleoductos,
gasoductos y similares, materiales y equipos fijos,

muelles, anclajes petroliferos, bollas, plantas y

=> maquinarias de tratamiento, sistemas de recuperación
secundaria compresores de reinyección, bombas de aguas y
sus tuberías, plantas de gas, sistemas de vapor,

instalacciones de almacenamiento y similares;

: b) en adquisiciones de bienes muebles y equipos comprados:
el costo real del activo (excluyendo el transporte), el
costo de construcción de las plataformas fuera del Area
de Contrato, el costo de los grupos. electrógenos, las
instalacciones en tierra firme, el costo de los tanques

| | de almacenamiento, y similares.

I
i

! | c) Adquisición de bienes móviles comprados: maquinaria
l automotriz (vehículos, tractores, remolcadores,

Loy helicopteros, aviones, herramientas, gabaras, barcos,

etc.), Maquinaria y equipos de construcción (muebles,

equipos de oficina y equipos varios).

pa d) Construcción: el costo de construcción de viviendas y
bienestar, oficinas, almacenes, talleres, plantas para
ls la electricidad, almacenes y vias de acceso al campo, (

102 GA “4.
costo de muelles y anclajes petrolíferos, plantas y
maquinaria de tratamiento, sistemas de recuperación

secundaria, plantas de gas y sistemas de vapor; y

E e) Instalaciones de perforación y producción, plataformas,

etc.

A excepción de los terrenos adquiridos por el Contratista,
todos los bienes señalados en este punto, serán depreciados

durante la vida útil correspondiente a dichos bienes.

sede

>= 3.1.2 COSTOS DE CAPITAL INTANGIBLES para el año en curso:

Se entiende como costos de capital intangibles, aquellos

| costos continuos incurridos en la adquisición de activos
go móviles y servicios relacionados directa o indirectamente con
las operaciones petroleras. Los costos de capital intangibles

! .
po serán tratados como costos de operaciones petroleras

" recuperables, no sufrirán nigun tipo de depreciación y serán

los siguientes, sin limitarse a ellos:

a) los costos de levantamientos aeromagnéticos,

| aerogravimétricos, topográficos, geológicos, geofísicos,
geoquímicos, costos de interpretación y reinterpretación

de los datos técnicos, mano de obra;

! b) los costos de perforación de pozos de exploración y de
apreciación. Los costos de los servicios en la
perforación de los pozos, de descubrimiento, desarrollo,

e producción y similares; 4

103
Will.

dá)

e)

£)

los costos de movilización y demovilización de las
plataformas, contratos de perforación y alquiler de
plataformas, mano de obra, carburante, agua, triconos y
tuberías de perforación, directorios de treinta pulgadas
(30"), alquileres de equipos, equipos de pruebas de
producción, árbol de navidad para las pruebas de

producción, lodo y sus componentes, productos químicos,
costos de alquileres (de helicopteros, gabarras, barcos,
remolcadores...) , transporte, almacenes, acomodación,
servicios técnicos de control de lodo, geología de pozo,
pozo dirigido, servicio de buzos, prueba de producción y
estimación, completación, supervisión y costos

similares;

en la adquisición o compra de bienes y equipos: los
costos de transporte (flete), manejo, revisión de los
equipos, el costo de instalación en el sitio, costos de

mantenimiento, combustible y otros costos similares.

Servicios generales (registros electricos, VSP, control
de lodo, toma de testigos, geología de pozos,
cementación prueba de producción supervisores, costos
similares), servicios de delineación, arendamiento de
maquinaria necesaria pesada de ingenieria, y otros

costos en el exterior;

Materiales, reconstrucción de viás y Carreteras, si
existen algunas vía y carreteras para el acceso a las
instalaciones, instalaciones para la recreación y demás

bienes ¡intangibles para la construcción, servicios
públicos y auxiliares de construcción: (NA

104
LL

g) otros costos de exploración, instalaciones auxiliares o

provisionales con una vida útil inferior a un (1) año;

h) los costos por conceptos de bonos a la producción
exigidos conforme a los puntos 2 y 3 de la Sección X.
Las primas respecto al segundo subperíodo pagaderas de

acuerdo con el punto 2 de la Sección X de este Contrato;

Y

DEPRECIACION DE LOS COSTOS DE CAPITAL TANGIBLES

La depreciación se calculará a partir del año en que se pone
en servicio el activo, permitiendose un (1) año completo de
depreciación durante el año civil inicial. Para fines de
cálculo del Impuesto Sobre la Renta, y para la recuperación
de los costos de capital, la depreciación se calculará por el

método de la linea recta, según la siguiente clasificación:

Para fines de Depreciacion de los bienes tangibles, se

consideran la vida útil del activo y según los siguentes

grupos:
GRUPO  I: (20 años) 5%
GRUPO II: (10 años) 10%
GRUPO III: (5 años) 20%
GRUPO 1: (4 años) 25%

GRUPO V: (2 años) 50% 5
C>

105
1L

COSTOS QUE NO SON DE CAPITAL

Se entiende como gastos o costos que no son de capital,

aquellos costos o gastos que no están vinculados directamente

con las Operaciones Petroleras. Dichos costos o gastos, se

clasifican en:

I. Costos o Gastos recuperables por el Contratista:

b)

a) gastos generales y administrativos (salarios
del personal, las primas de seguro, mano de obra,
servicios técnicos de oficina y similares, sevicios
de materiales, relaciones públicas, gastos en el
exterior relacionados con las Operaciones

Petroleras en Guinea Ecuatorial, y similares);

mano de obra, materiales y servicios empleados
indirectamente en las operaciones de pozos de
Petróleo Crudo, estudios de factibilidad para la
producción de Campos de Petróleo Crudo, operaciones
de recuperaciones secundarias, operaciones de
almacenamiento, manejo, transporte y entrega,
Operaciones de pozos de gas natural, estudios de
factibilidades para la producción de Campo o Gas
Natural, operaciones de transporte y entrega de gas
natural, auxiliares y servicios públicos para el
tratamiento del Gas Natural, medidas de
conservación del Medio Ambiente y demás actividades
de mantenimiento que indirectamente están

relacionadas con las Operaciones Petroleras

106
II,

a)

Costos o Gastos no recuperados por el Contratista

costos incurridos por el Contratista antes y durante la
negociación del Contrato y cualquier gasto realizado
antes de la Fecha de Vigencia. Dichos costos, no serán
deductibles:ni recuperables por el Contratista y, pueden

ser, sin limitarse a ellos:

- bonos pagado por el Contratista a la firma del

Contrato;

- los cánones de superficie señalados en la Sección X

del Contrato;

- los rebasameniento que excedan por encima del cinco
por ciento (5%) del presupuesto anual aprobado por

el Ministerio de Minas y Energia;

- cualquier pago hecho al Estado por incumplimiento
de las obligaciones de trabajo mínimo de
exploración de conformidad con la Sección III del

Contrato;

- cualquier sanción hecha por el Estado al
Contratista como consecuencia de la contaminación

medioambiental (derrames de crudo, etc.);

> intereses oO cualquier otras cargas financieras
incurridos sobre los préstamos levantados para
financiar las Operaciones serroteras (NY

107
_— Hi

A

¡0

- costos de comercialización o del transporte de los
Hidrocarburos más allá del Punto de Entrega, los

cuales podrán ser compensados por los ingresos

provenientes del "Terminal Fee" (derecho de
fondeo);
- los costos de cualquier garantía bancaria bajo el

Contrato y cualquier otro monto desembolsado para

compensación relativa al incumplimiento de las

obligaciones contractuales;

- los honorarios de abogado y otros costos de
trámites judiciales en relación con el arbitraje
bajo la Sección XXIII de este Contrato oO la
determinación de un experto de conformidad con el

Contrato o con este Procedimiento de Contabilidad;

- las multas y sanciones que se produzcan por

infringir las leyes de Guinea Ecuatorial; y

- cualquier donación al. Estado y otros gastos

similares.
ARTICULO 4
PRINCIPIO DE TRATAMIENTO DEL DEFICIT DE UN EJERCICIO
En caso de déficit sufrido en un ejercicio, este déficit se
considerará como carga del ejercicio siguiente y deducido del
beneficio realizado durante dicho ejercicio; si este

beneficio no es suficiente para que la deducción pueda ser

108
En 4

SS
íntegramente efectuada, los excedentes autorizados de déficit
se cargarán sucesivamente sobre los ejercicios beneficiarios

posteriores.

4.2 DETERMINACION PRACTICA DE LA BASE IMPONIBLE PARA EL CALCULO

DEL IMPUESTO SOBRE LA RENTA DEL CONTRATISTA

Para la determinación de la base imponible y para fines del
cálculo del Impuesto Sobre la Renta annual del Contratista,

se considerará lo siguiente.
Base imponible = [(1)1-11 (2)+(3)+(4) 1+[(5)+(6)+(7)+(8) 1).

(1) Ingresos Brutos anuales.

(2) Regalias del Estado.

(3) La participación del Estado en Hidrocarburos Netos.
(4) La participación del Estado como accionista.

(5) Los Costos de Capital Intangibles.

(6) Depreciación de los Costos de Capital Tangibles.
(7) Los Costos indirectos Administrativos y Generales

(8) Arrastres autorizados de los ejercicios anteriores.
ARTICULO 5
REGISTROS Y VALUACION DE LOS ACTIVOS

5.1 REGISTROS

El CONTRATISTA mantendrá registros detallados de los bienes
utilizados para las Operaciones Petroleras bajo el Contrato

de conformidad con la práctica normal en actividades de

. ds
AH
exploración y producción de la industria petrolera

internacional.

INVENTARIOS DURANTE LAS OPERACIONES INICIALES DE EXPLORACION

Antes de la fecha de la aprobación de los primeros Programas
de Trabajo Anual y Presupuesto Anual sometidos de conformidad
con las disposiciones de la Sección IV de este Contrato, el
CONTRATISTA preparará una lista de existencia inicial Anual
(que se incluirá como parte del estado del material que se
requiere bajo el Artículo 6 de este Procedimiento de
Contabilidad) de todos los bienes utilizados por las
Operaciones Petroleras y su valor registrado en los libros
del CONTRATISTA, indicando la vida útil de cada activo

tangible sujeto a la depreciación.

INVENTARIOS EN LAS OPERACIONES SUBSECUENTES

Después de la fecha de aprobación de los primeros Programas
de Trabajo Anual y del Presupuesto Anual sometidos de
conformidad con la Sección IV del Contrato, los inventarios
de los bienes utilizados en las Operaciones Petroleras bajo
el Contrato se harán a intervalos regulares de por lo menos
una vez al año con respecto a los activos muebles y cada dos

(2) años con respecto a los activos inmuebles.

El CONTRATISTA notificará por escrito al MINISTERIO, con por
lo menos treinta (30) días de anticipación, su intención de
hacer dicho inventario y el MINISTERIO tendrá el derecho de
estar representado cuando dicho ¡inventario se haga. El
CONTRATISTA precisará claramente los principios sobre los

cuales la valuación del. inventario se basa. Qe CONTRATISTA

110

as
deberá entregar al MINISTERIO un informe completo sobre dicho
inventario en un plazo de treinta (30) días después de su

terminación.
ARTICULO 6

ESTADOS FINANCIEROS Y FISCALES A SUMINISTRAR POR LOS
CONTRATISTAS

Cuentas detalladas mostrando los Costos de Operaciones
Petroleras que el Contratista haya incurrido durante el año
pasado. Dichas cuentas deben ser suministradas al Ministerio
dentro de noventa (90) días naturales contados a partir del
vencimiento del Año Natural y serán certificadas por un

contador independiente aceptables por la partes.

Las declaraciones fiscales deben ser debidamente rellenadas
con los detalles suficientes para la correcta comprensión de
la administración del Impuesto de la República de Guinea

Ecuatorial; entre ellos:

- los detalles de las depreciaciones,

- los detalles de las inmovilizaciones,

- las estadísticas de las producciones y de las
exporataciones,

- todos los informes previstos en el Contrato de
Participación en la Producción y

- los detalles de los gastos deducibles para el
cálculo de la base imponible.

Dichos costos deducibles en particular a las

disposiciones del Artículo 62 de la Ley Tributaria.
111 Das
d al
He
ESTADO SOBRE LA PRODUCCION

Sin perjuicio de los derechos y obligaciones de las Partes
bajo el Contrato, de conformidad con el Artículo 27 (2) del
Reglamento de Operaciones Petroleras, a partir de la fecha
del comienzo de la producción regular del Area de Contrato,
el CONTRATISTA someterá al MINISTERIO un estado mensual sobre
la producción que contendrá las informaciones siguientes,

separadas para cada Campo y adjuntadas para el Area de

Contrato:
a) la cantidad de Petróleo Crudo producido y conservado;
b) las características de calidad de dicho Petróleo Crudo

producido y conservado;
c) la cantidad de Gas Natural producido y conservado;

d) las características de calidad de dicho Gas Natural

producido y conservado;

e) las cantidades de Petróleo Crudo y Gas Natural usadas
para llevar a cabo la perforación, las operaciones de

producción y el bombeo a los almacenamientos del Campo;

Í) las cantidades de Petróleo Crudo y de Gas Natural

inevitablemente perdidas;
g) las cantidades de Gas Natural auenado (NY -

112
h) las cantidades en stock de Hidrocarburos al inicio del

mes civil de que se trate;

i) las cantidades en stock de Hidrocarburos al final del

mes civil de que se trate; y

3) las cantidades de Gas Natural reinyectado en el
reservorio de Hidrocarburos.
Todas las cantidades que indica este estado se
expresarán a la vez en términos volumétricos (barriles
de Petróleo Crudo “Bbls” y metros cúbicos de Gas Natural
“M%") y en términos de masa (toneladas métricas "IM" y

Long Ton “LT”).

El estado sobre la producción de cada mes civil y el informe
sobre el estado técnico de cada pozo será sometido al
MINISTERIO a más tardar en los diez (10) días después del

final de dicho mes civil.

6.3 ESTADO SOBRE EL VALOR DE LA PRODUCCION Y EL PRECIO

El CONTRATISTA, para el propósito de la Sección IX del
Contrato preparará un estado mencionando los cálculos :del
valor del Petróleo Crudo o Gas Natural producido, conservado

y vendido durante cada trimestre.

El estado sobre el valor de producción contendrá las

informaciones siguientes:

a) las cantidades, precios e ingresos recibidos por el

CONTRATISTA como resultado de las ventas de Petróleo

113

crudo a terceros que se hicieron durante el trimestre de

que se trate;

b) las cantidades, precios e ingresos recibidos por el
CONTRATISTA como resultado de las ventas de Petróleo
Crudo, diferentes de las hechas a terceros, que se

hicieron durante el trimestre de que se trate;

c) el valor de los stocks de Petroleo Crudo al final del

trimestre que antecede el trimestre de que se trate;

a) el valor de los stocks de Petroleo Crudo al final del

trimestre de que se trate; y

e) las informaciones de las cuales dispone el CONTRATISTA,
en la medida que se requieren para los propósitos de la
Sección X del Contrato, concerniente a los precios de
Petroleos Crudos competitivos producidos por los
principales paises productores y exportadores de
hidrocarburos incluyendo los precios de contrato, las
bonficaciones y descuentos, y los precios obtenidos en

los mercados al contado.

6.4 ESTADO SOBRE LOS COSTOS DE LAS OPERACIONES PETROLERAS.

6.4.1 Estado Trimestral

El CONTRATISTA prepará un Estado Trimestral de los costos

Petroleros indicando los costos Petroleros relativos al Area

de Contrato, incurridos por el CONTRATISTA, bajo los

renglones a los que se refiere el Artículo 2 de este

Procedimiento de Contabilidad. Que

114 ' S € > y
Dl,
Los costos de Exploración, los costos de Desarollo y los
costos de Explotación, se indentificarán separadamente para
cada Campo, llegado el caso. El CONTRATISTA especificará la

base de la asignación del gasto repartido. Si el Ministerio

! no se conforma con el desglose entre los renglones pedirá un
| desglose más detallado.
IS
| ¡ Los costos de Exploración anteriores a la fecha de aprobación
VA] del primer plan de desarrollo y explotación sometido de
7] conformidad con la Sección IV del Contrato o que no se pueden
i- atribuir directamente a un Campo específico se indicarán
separadamente.
Ú El estado sobre los costos Petroleros para cada Trimestre
Civil se someterá al MINISTERIO a más tardar en los quince
(15) días después del final de dicho Trimestre Civil.
| : 6.4.2 Estado Anual
|
l El CONTRATISTA preparará un estado anual de los costos
. Petroleros conteniendo las informaciones siguientes relativas
! a cada Campo para los propósitos de la Sección 8.2 del
Contrato:
|
i a) los costos Petroleros recuperables que no fueron
recuperados todavia y que son arrastrados del año
anterior, llegado el caso;
=

b) los costos petroleros del Año de que se trate;

c) la cantidad y el valor de la producción de los

Hidrocarburos que el CONTRATISTA toma como "Petróleo

E

115 ]
St z
A E

para la Recuperación" bajo las disposiciones del

Artículo 8.2 del Contrato par el Año de que se trate.

d) los costos petroleros recuperables que no fueron

recuperados todavia al final del Año de que se trate.
El Estado sobre los costos petroleros se  sometará al
MINISTERIO a más tardar en los cuarenta y cinco (45) días

después del final de cada Año.

6.5 ESTADO SOBRE LA PARTICIPACION EN LA PRODUCCION

¡AN

Dentro de un plazo de treinta (30) días después del final de
cada Año, el CONTRATISTA someterá al MINISTERIO con respecto

a dicho Año un estado sobre la Participación en la
Producción conteniendo las informaciones siguientes para los
propósitos del punto 4 de la Sección VII del Contrato, y de
conformidad con las disposiciones del Artículo 4.4 de este

Procedimiento de Contabilidad.

a) utilidad Apreciada Acumulativa al final del Año
j anterior;
b) utilidad Apreciada para el Año de que se trate;
c) utilidad Apreciada Acumulativa al final del Año de que
se trate;
' d) inversiones Acumulativas al final del Año anterior;

e) inversiones para el Año de que se seso (yo

mn

116
£) inversiones Acumulativas al final del Año de que se

trate;

3) cantidad y valor de la porción del CONTRATISTA en
Petróleo Crudo Neto; y

h) cantidad y valor de la porción del Estado en Petróleo

Crudo Neto.
ESTADO ANUAL AL CIERRE DEL EJERCICIO

Antes del, o en el, día treinta-y-uno (31) de Marzo de cada
Año, el CONTRATISTA someterá al Ministro un Estado Anual al
cierre de conformidad con las disposiciones del Artículo 25

del Reglamento de Operaciones Petroleras.
ESTADO SOBRE El PRESUPUESTO ANUAL

El CONTRATISTA someterá al MINISTERIO un Estado sobre el
Presupuesto Anual de conformidad con las disposiciones de la

Sección IV del Contrato.

Dicho Estado distinguirá entre los costos de exploración, los
costos de desarrollo y los costos de explotación
presupuestados por trimestre y corresponderá a los renglones
individuales de las Operaciones Petroleras incluidas en el

Programa Anual de Trabajo.

117
yl

ANEXO D

GARANTIA BANCARIA

CARTA DE GARANTIA DE CUMPLIMIENTO POR LA COMPAÑIA MATRIZ PARA EL

AREA DE CONTRATO BLOQUE EN LA REPUBLICA DE GUINEA
ECUATORIAL.
CONSIDERANDO que, una compañia que

opera legitimamente según las leyes de con sede

en Y

CONSIDERANDO que, , Vúna compañia constituida

legitimamente según las leyes de

(“Compañia”), es una compañia subsidiaria totalmente controlada

por la principal; y

CONSIDERANDO que, la compañia ha celebrado en forma contemporanea
un Contrato de Participación en la Producción (el “CONTRATO”) con
la República de Guinea Ecuatorial (el “ESTADO”) para el Area de

Contrato __ Y

CONSIDERANDO que, la COMPAÑIA tiene un interés de participación

según se especifica en el CONTRATO; y

CONSIDERANDO que, la principal acepta, comprende plenamente sus

obligaciones contractuales de la compañia según se establece en

el CONTRATO;

POR LO TANTO, se acuerda y estipula lo siguiente
Got

118
el

La empresa principal se obliga como garante en virtud de
esta Carta de Garantía de Cumplimiento asumida por la
principal (“GARANTIA”) frente al ESTADO, respecto del
cumplimiento de las obligaciones asumidas por la compañia
según se describe con mayor detalle en la subsección

de este Contrato.

De acuerdo con la subsección del Contrato, la
cantidad de cualquier Garantía presenteda por la principal
según el presentada Contrato en la correspondiente etapa del
Año del Contrato, será liberada de la obligación de gasto
mínimo correspondiente a esa etapa del Año del Contrato
cuando la obligación del gasto mínimo hubiese sido
satisfecho. Si al final, los gastos de exploración incuridos
por la compañia durante los dos (2) primeros Años del
Contrato fueran menores que la obligación de gastos mínimos
descritos en la Sección ____ del Contrato, la Principal
acuerda pagar al ESTADO al primer requerimiento de pago, sin
necesidad de prueba ni condición en balance de los montos no
incurridos. El primer requerimiento de pago del ESTADO será
dado dentro de los treinta (30) días naturales contados a
partir de la finalización del período exploratorio inicial
al cual se relaciona. La falta de requerimiento de pago
oportuno por parte del ESTADO, según lo dispuesto más
arriba, liberará a la Principal del cumplimiento de sus
obligaciones según esta Garantía. La demanda se hará
mediante un escrito original por facsimile del Ministerio de
Minas y Energía de la Rapública de Guinea Ecuatorial

(“MINISTERIO”) certificando que 7, nO

cumplió con el programa de trabajo al que se comprometío en
el Contrato que cubre el bloque . El MINISTERIO

deberá expresar expecíficamente la mapera en que

119

Cs
11

falló en el cumplimiento del compromiso de
tal trabajo. El MINISTERIO entregará la demanda a la-

Principal en

Esta Garantía está regida y será interpretada según las

leyes de Guinea Ecuatorial.

El vencimiento de esta Garantía tendrá lugar en la primera
de las siguientes fechas: dos (2) años y treinta (30) días
consecutivos contados a partir de la fecha de entrada en
vigencia del Contrato O, la fecha en la cual en Ministerio
de Minas y Energia de la República de Guinea Ecuatorial
hubiera reconocido el cumplimiento de las obligaciones de
gastos mínimos por parte de la Compañia y/o su cesionario
autorizado respecto del periíodo de exploración inicial,

según lo dispuesto en el Contrato.

Para que dicho Aval sea efectivo en la República de Guinea
Ecuatorial deberá ser previamente elevado a Escritura
Pública por un notario u otra autoridad competente nombrada
por la Principal de dicha escritura deberá cumplir con los
requisitos legales. Los gastos que ocasionen dicha
tramitación correrán a cargo de la Compañia y no serán

recuperables.

EN TESTIMONIO DE LA CUAL, la empresa Principal y la Compañia

firman esta Garantía a los días del mes de

de mil novecientos noventa y nueve.

PRINCIPAL COMPAÑIA

Oe

120

